September 30, 2012 Mr. Michael Schmidt Avis Budget Car Rental, LLC 6 Sylvan Way Parsippany, N.J. 07054 Dear Mr. Schmidt: This letter will confirm the agreement (“Agreement”) between Avis Budget Car Rental, LLC (“ABG”) and General Motors, LLC (“GM”) regarding ABG’spurchase or lease of GM 2013 model year vehicles under i) the 2aily Rental Purchase Program, ii) the 2ational Fleet Purchase Program, and iii) other incentive programs available to ABG. The terms and conditions of this Agreement are as follows: 2aily Rental Purchase Program (VN9) 1. General Terms and Conditions: a. GM shall make available 2013 model year vehicles under the terms and conditions of GM’s 2013 Model Year Daily Rental Purchase Program.(Refer to Attachment 1.) b. ABG agrees to purchase or lease these GM vehicles from GM dealers in a mix which includes mostly GM’s higher priced models.(Refer to Attachment 1A.) c. GM or its subsidiaries shall purchase tendered 2013 model year vehicles from ABG that qualify for purchase under the terms and conditions of GM’s 2aily Rental Purchase Program.(Refer to Attachment 1.) 2. YT2 Flat Rate Program: a. GM shall make available the YT2 Flat Rate program for the vehicles noted in Attachment 3. b. YT2 volume must not exceed the volume and mix detailed in Attachment 3. c. All program parameters and rates for the YT2 Flat Rate program are detailed in Attachment 1D. d. Tahoe and Suburban units ordered with YT2 will receive an invoice credit as detailed in Attachment 1D.The credit, which will be visible on the invoice, will reduce the invoiced amount. e. This program is subject to the terms and conditions in Section 1. 3. YT6 Flat Rate Program: a. GM shall make available the YT6 Flat Rate program for the vehicles noted in Attachment 3. b. YT6 volume must not exceed the volume and mix detailed in Attachment 3. c. All program parameters and rates for the YT6 Flat Rate program are detailed in Attachment 1E. d. [REDACTED] units ordered with YT6 will receive an invoice credit as detailed in Attachment 1E.The credit, which will be visible on the invoice, will reduce the invoiced amount. e. ABG agrees that no more than [REDACTED] of the total YT6 volume by model will be returned (as measured by the acceptance date in RIMS) between October 1 and GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000 ~ 313-665-1137 Avis Budget Group 2ental Agreement Page 1 of 7 f. December 31 in any given calendar year.ABG will reimburse GM at a rate of [REDACTED] per unit on all returned units in excess of the [REDACTED] limit. g. This program is subject to the terms and conditions in Section 1. 4. Daily Rental Purchase Program Matrix Incentives: a. As long as ABG is compliant with its obligations under this Agreement to purchase, promote, and service the number of 2013 model year vehicles and in a vehicle mix, as described in Attachment 3, GM will provide ABG with a matrix incentive as detailed in Attachment 3 and will be in addition to any incentives due under the terms and conditions of GM’s 2013 Model Year Daily Rental Purchase Program (Attachment 1). b. Payment of this incentive will be made upon submission of such vehicles in accordance with Attachment 4. 5. ABG will provide to GM, at the beginning of each month, a four month schedule of anticipated vehicle returns.The schedule will breakout the vehicle returns by site for the current month, as well as the subsequent three months.Receipt of the information described in this section is a condition to pay incentives discussed in this Agreement. 6. [REDACTED] Program: a. GM shall offer ABG 2013 model year [REDACTED] Program.(Refer to Attachment 1R). b. ABG must submit [REDACTED] of its total 2013 model year daily rental vehicle purchases (excluding any type of rejected turn-back vehicles) before GM will [REDACTED]. i. This [REDACTED] requirement does not apply to the 2volume ii. The [REDACTED] calculation will exclude all YT6 volume. c. GM agrees to pay the [REDACTED] detailed in Attachment 3 which will be in addition to [REDACTED] under the terms and conditions of GM’s 2013 Model Year Daily Rental Purchase Program. d. The payments will be made on a quarterly basis, in the months of March, June, September and December, and in accordance with the terms set forth in Attachment 4. 2ational Fleet Risk Purchase Program (VX7) 7. General Terms and Conditions: a. GM agrees to offer ABG the availability of 2013 model year vehicles under the terms and conditions of GM’s 2ational Fleet Risk Purchase Program.(Refer to Attachment 2.) b. ABG will purchase or lease from GM dealers a minimum quantity of 2013 model year vehicles at the agreed upon mix.(Refer to Attachment 2A.) 8. National Fleet Risk Purchase Program Risk Incentives: a. As long as ABG is compliant with its obligations under this Agreement to purchase the number of units and in a mix described in Attachment 2A, GM will provide ABG with Risk incentives as detailed in Attachment 2A, and which will be in addition to any incentives due under the terms and conditions of GM’s 2ational Fleet Risk Purchase Program (Attachment 2). These Risk incentives are in lieu of all other retail sales and fleet incentives. b. All uplevel minimum equipment incentives will be paid in September 2013 after purchase requirements have been verified by GM.(Refer to Attachment 2A.) GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000 ~ 313-665-1137 Avis Budget Group 2ental Agreement Page 2 of 7 c. Payment of these incentives will be made upon submission of such vehicles in accordance Attachment 4. Additional Provisions Applicable to VN9 and VX7 Programs 9. 2013 Model Year Bonus: a. GM shall offer ABG a Model Year volume bonus for all 2013 model year units acquired under GM’s 2aily Rental Purchase Program (Attachment 1) and GM’s 2ational Fleet Risk Program (Attachment 2). b. GM will pay ABG the 2013 Model Year bonus amounts detailed in Attachments 2A and 3. c. This bonus is payable in September 2013 per the terms set forth in Attachment 4 excluding the electronic vin submission to RIMS. d. The total agreed upon volume as detailed in Attachment 3 must be entered into VOMS no later than April 20, 2013. e. All vehicle minimum equipment requirements must be met by carline and by program (VN9 or VX7) per the terms of the Minimum Equipment Attachments (Attachments 1A and 2A).If minimum equipment requirements are not met for the carline, the entire model year bonus for such carline will be forfeited for all volume purchased under that program.As an example, if minimum equipment requirements are not met for Impala, then the bonus for all Impala models sold under the VN9 program will be forfeited, provided that GM can build the vehicles with the required minimum. In the event ABG chooses to cancel any order placed by ABG through GM dealers, at event code 3000 or greater, GM will assess a fee of [REDACTED] per vehicle to be paid to GM upon demand. This fee will be waived if the current production week has been delayed more than three weeks from the original scheduled production week. Further, this fee will not apply if ABG chooses to redirect the shipment of any vehicles in event code 3000. All volume and mix requirements are subject to reasonable minor adjustments based upon mutual agreement between the parties.The mutually agreed upon production timing is detailed in Attachment 3A by month, by brand and by program. a. If either party cannot fulfill any terms of this Agreement due to events beyond its control, such as acts of God, labor disputes, and severe economic downturns, the party affected by the event shall promptly notify the other party and the parties will enter negotiations with the intent of minimizing the impact of the event on the business contemplated under this Agreement. ABG will place orders no more than [REDACTED]or less than [REDACTED]of a month’s production in any week provided GM can make such a production commitment. After two weeks of moving orders to event code 3000 for a given production period the orders will be deemed to comply with the limitation indicated above. All vehicle minimum equipment requirements will be placed for production on a monthly basis.Any vehicles which do not meet the minimum equipment requirements will not be paid the Model Year Bonus as provided in Section 9(e). ABG agrees that in all advertising and promotional materials, developed for its Avis brand during the 2013 Model Year (September 1, 2012 through August 31, 2013), Avis advertising will feature only GM products where any vehicle is featured or promoted.It is understood that vehicles will be moved between Rent A Car brands owned by ABG (i.e.“Avis” and ”Budget”).When Avis advertising or promotional materials feature or promote a vehicle, a GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000 ~ 313-665-1137 Avis Budget Group 2ental Agreement Page 3 of 7 GM product shall be featured and promoted provided GM manufactures a vehicle in the advertised segment with a tag line substantially similar to the following: “We feature (Trade name GM vehicle) and other fine GM vehicles” This commitment will not apply to activities that are internet based.Refer to Attachment 5 for further guidelines relative to advertising and promotional materials.If GM is not represented in a given segment, or is represented but either GM chooses not to sell or ABG chooses not to purchase vehicles in that segment, ABG is free to promote a non-GM vehicle in that rental segment. If ABG purchases an existing Avis Licensee or substantially all of the assets of an existing Avis Licensee during the 2013 model year, and such existing Avis Licensee is a participating Avis Licensee under the terms of the Agreement between the Avis Licensee Association and GM for the 2013 Model Year (“ALA Agreement”), then GM agrees to accept an assignment to ABG of the purchase volume, mix, and monies identified in the Participation Form executed by the Participating Avis Licensee under the ALA Agreement, as long as the agreement is signed by the existing Avis Licensee, the Avis Licensee Association, if applicable, and ABG, and is in a form acceptable to GM. If ABG purchases an existing Budget Licensee or substantially all of the assets of an existing licensee during the 2013 model year, and such existing Budget Licensee is a participating Budget Licensee under the terms of the Agreement between the Car Rental Licensee Association and GM for the 2013 Model Year, then GM agrees to accept an assignment to ABG of the purchase volume, mix, and monies identified in the Participation Form executed by the Participating Budget Licensee under the Car Rental Licensee Association Agreement, as long as an agreement is signed by the existing Budget Licensee, the Car Rental Licensee Association, if applicable, and ABG, and is in a form acceptable to GM. Notwithstanding anything to the contrary contained in this Agreement (including in the attachments hereto), no vehicle shall be accepted for return by GM or its agent until such time as the title to such vehicle has been assigned and/or transferred on behalf of ABG upon the sale of such vehicle to an automotive dealer or the purchase of such vehicle by GM following the transfer of such vehicle from the Daily Rental Guaranteed Residual Program to the Daily Rental Acquisition Program.For the avoidance of doubt, Form AD006 shall evidence a conditional acceptance of vehicles turned in by ABG, and set forth above.References to acceptance in the attachments hereto refer to such conditional acceptance evidenced by Form AD006. ABG shall retain any documents or records relevant to vehicles purchased under this Agreement or any GM program and/or claims submitted for payment under this Agreement or any other GM program for two years after the close of the program.ABG agrees to permit any designated representative of GM to examine, audit, and take copies of any accounts and records ABG is to maintain under this Agreement.ABG agrees to make such accounts and records readily available at its facilities during regular business hours.GM agrees to furnish ABG with a list of any reproduced records. GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000 ~ 313-665-1137 Avis Budget Group 2ental Agreement Page 4 of 7 Part of the consideration for ABG’s entry into this Agreement is GM or its subsidiary’s continuing obligation to purchase vehicles from ABG in accordance with the terms of GM or its subsidiary’s 2012 Model Year Daily Rental Purchase Programs.Accordingly, it shall be a condition to ABG’s obligations to purchase vehicles under this 2013 Model Year Daily Rental Purchase Program Agreement at any time that GM or its subsidiary has performed its vehicle purchase obligations in all material respects with respect to eligible vehicles tendered by ABG under the terms of GM or its subsidiary’s 2012 model year Purchase Programs. GM shall make available to ABG a daily rental purchase program for the 2014 through 2016 Model Years.Refer to Attachment 7 for the Long Term Supply Agreement. ABG agrees that it shall hold harmless GM, its subsidiaries, affiliates, or agents from any and all liabilities arising from making available auctions which it may sponsor, promote, organize, or otherwise create as a facility for sale of vehicles by an authorized auctioneer for the benefit of ABG, except for the gross negligence or intentional misconduct by any of the indemnified parties. GM is hereby notified that ABG and its subsidiaries, AESOP Leasing L.P. (“AESOP Leasing”), Avis Rent A Car System, LLC. (“Avis”) and Budget Rent A Car System, Inc. (“Budget”), have engaged AESOP Exchange Corporation as a qualified intermediary (“QI”) for the purpose of facilitating a like kind exchange program under Section 1031 of the Internal Revenue Code of 1986, as amended.As such, ABG, AESOP Leasing, Avis and Budget have assigned to AESOP Exchange Corporation, acting in its capacity as QI, all of their rights, but not their obligations, in any existing manufacturer purchase agreements they may have with GM either for the purchase of replacement vehicles or after a qualifier term of use for the purchase of relinquished vehicles.This notification will apply to either all future purchases of replacement vehicles or the purchases of relinquished vehicles unless specifically excluded in writing. This Agreement is confidential between the Parties (ABG and GM) and is intended for the sole use of ABG and GM.This Agreement may not be disclosed to any person, other than a party’s parent, subsidiaries, AESOP Leasing, and their respective outside counsel and accountants and interested financial institutions and the SEC, except as required by legal process without the consent of the other Party. In the event of legal process, the Party served shall notify the other Party to allow them sufficient time to interpose legal objections to disclosure. Selected GM vehicles are equipped with OnStar.For details regarding notification of OnStar equipment and services, please refer to Attachment 6. This Agreement shall in all respects be interpreted, enforced and governed under the laws of the State of Michigan, without regard to the conflicts of law and principles thereof. This letter represents the sole agreement, regarding the subjects herein, between ABG and GM and can be modified only in a writing executed by an authorized representative of each of the Parties. GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000 ~ 313-665-1137 Avis Budget Group 2ental Agreement Page 5 of 7 On behalf of General Motors, I would like to express my appreciation for your business and hope this Agreement will continue to strengthen our business relationship. Please return a copy of this letter acknowledging your agreement to the above. Very truly yours, /s/ Edward J. Pepel Date: 9-28-12 Edward J. Peper General Motors U.S. Vice President, Fleet and Commercial Sales /s/ Michael Schmidt Date: 10-1-12 Michael Schmidt Avis Budget Car Rental, LLC Senior Vice President, Fleet Services GM Approvals: /s/ Alan S. Batey Date: 9-28-12 Alan S. Batey General Motors Vice President, U.S. Sales and Service /s/ Edward J. Toporzycki Date: 9-27-12 Edward J. Toporzycki General Motors CFO, Executive Director, U.S. Sales and Marketing Operations GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000 ~ 313-665-1137 Avis Budget Group 2ental Agreement Page 6 of 7 Attachments Key Attachment 1 2aily Rental Purchase Program Guidelines (VN9) Attachment 1A 2inimum Equipment Guidelines Attachment 1B 2urn-In Standards and Procedures Attachment 1C 2ier Program – Guidelines, Rates and Parameters Attachment 1D 2lat Rate Program – Guidelines, Rates and Parameters Attachment 1E 2lat Rate Program – Guidelines, Rates and Parameters Attachment 1R 2013 MY [REDACTED]Program Guidelines Attachment 1T True Up Payments Calendar 2012 CY and 2013CY Attachment 2 2ational Fleet Risk Purchase Program Guidelines (VX7) Attachment 2A VX7 Minimum Equipment Requirements and Incentives Attachment 3 2and VX7 Volume and Incentives Attachment 3A 2roduction Schedule Attachment 4 Rental Incentives Payment Terms and Calendar Attachment 5 Advertising and Promotion Attachment 6 Onstar Attachment 7 Long Term Supply Agreement GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000 ~ 313-665-1137 Avis Budget Group 2ental Agreement Page 7 of 7 Attachment 1 (GRP) GENERAL MOTORS 2013MY DAILY RENTAL PROGRAM GUIDELINES 1. PROGRAM NAME AND NUMBER: 2013 Model Year Daily Rental Program Guidelines for Daily Rental Customers (GRP) Program Code:VN9 Program No. 01-13VN9GRP0-1 2. PROGRAM DESCRIPTION: This program makes available to General Motors dealers and qualified daily rental customers purchase information on selected 2013 model year passenger cars and light duty trucks sold and delivered by GM dealers to qualified daily rental customers and eligible for purchase by General Motors in accordance with these guidelines. The following are not eligible for this program: - Preferred Equipment Group (P.E.G.)/Option package discounts - Van Conversions (including Hi-Cube and Step-Van) & Full Size Cargo Vans - Vehicles delivered from dealer inventory A qualified daily rental fleet customer must have a General Motors Fleet Account Number (GM FAN) to be eligible for any GM fleet incentive. 3.PROGRAM START DATE/PROGRAM END DATE/IN SERVICE PERIOD: Program Start Date:Opening of 2013 model year ordering system Program End Date:When Dealers are notified that 2013 model year fleet orders are nolonger being accepted by General Motors In Service Period: The In Service date is the Expiration in Transit date on the invoice plus five (5) days.Refer to Tier Program Parameters (Attachment 1C) and Flat Rate Program Parameters (Attachment 1D) for minimum and maximum in-service periods applicable to individual programs.All units to be purchased by General Motors under this program must be returned and accepted by July 31, 2015.Non-returned vehicles must remain in service a minimum of six (6) months (180 days) from in-service date.GM reserves the right to audit the daily rental customer to ensure compliance with the minimum six (6) month in-service requirement.Frame, fire, stolen, embezzled and/or water damaged vehicles which are ineligible for purchase have no minimum in-service period.Documentation on these vehicles must be retained on file for audit purposes. IMPORTANT - Acceptance of an order on any vehicle line does not constitute a commitment to build or to build within a specific time frame. All vehicles including non-returned vehicles supplied by GM under this agreement are subject to the export control laws and regulations of the United States (U.S.) and the daily rental customers and dealers shall comply with such laws and regulations. 4.ELIGIBLE MODELS/REQUIRED OPTIONS FOR ORDER AND DELIVERY: Eligible Models: All new and unused 2013 GM models with the required minimum factory installed equipment levels specified in the Attachment 1A - Minimum Equipment Guidelines “MEG”, and processing options ordered for qualified daily rental customers for use as daily rental vehicles and delivered by GM dealers are eligible for this program. Required Options for Order and Delivery: All orders must contain the fleet processing option VN9 and the rental customer code to be enrolled in the Tier Program.Flat Rate programs will require an additional processing option.Refer to the Flat Rate Program Guidelines, Rates and Parameters (Attachment 1D) found in the rental customer’s contract for additional processing options.Vehicles must be ordered with minimum option requirements specified in the Minimum Equipment Guidelines (Attachment 1A - “MEG”). Processing Option VN9 will provide a net invoice - less holdback.Units ordered with option VN9 receive order date price protection (PRP). GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000 ~ 313-667-113 Page 1 of 5 Attachment 1 (GRP) Dealer must take full responsibility for including the proper processing option on all orders.Should errors occur in the ordering of vehicles, resulting in diversions or reinvoicing, the dealer may be charged an administrative fee by GM. All Orders must include the following: a.Valid GM FAN (Fleet Account Number) b.Option Codes: VN9 and rental customer code c.Order Type:FDR d.Delivery Type: 020 – Daily Rental Dealer orders currently on hand or in the system that qualify for this program, and have the appropriate processing options, can be amended if they have not been released to production.This is the ordering dealer's responsibility. Units delivered to the rental customer’s drop ship sites must have the assigned rental customer code on the window label and delivery receipts must be checked to verify proper ownership of the vehicle.GM Customer Support should be contacted immediately regarding units delivered to the wrong drop ship site to determine the appropriate course of action.Units that were incorrectly delivered must not be placed into rental service.GM reserves the right to deny incentives on units in rental service that have been incorrectly delivered and accepted, or titled. 5. COMPATIBLE INCENTIVES AND ALLOWANCE PROGRAMS: Vehicles enrolled in the 2013 Model Daily Rental Purchase Program are not eligible for any other fleet/retail program, including, but not limited to, the Dealer Fleet Ordering Assistance Program (VQ), and any General Motors Dealer Rent A Car program. FLEET CUSTOMERS (GM FAN HOLDERS) YES/NO GENERAL GM MOBILITY (MOB/MOC/R8L)N SALESPERSON / SALES MGR. INCENTIVES N CASH DIRECT MAILS/PRIVATE OFFERS/GENERAL COUPONS/CERTIFICATES/NON-CASH VENDOR PROGRAMS N GM BUSINESS CARD (UDB) N CONSUMER CASH N DEALER CASH N BONUS CASH N OPTION PACKAGE DISCOUNTS N PRICING PRICE PROTECTION/BONA FIDE SOLD ORDER (PPT W/VX7) N PRICE PROTECTION/ORDER DATE (PRP) Y ORDER/DELIVERY FLEET ORDERING & ASSISTANCE (VQ1/VQ2/VQ3)N INTRANSIT INTEREST CREDIT (C4C) Y RENTAL REPURCHASE (VN9) X FLAT-RATE REPURCHASE (YT1 THROUGH YT9) Y RISK (VX7)N GM DEALER RENT-A-CAR (FKR/FKL)N GOVERNMENT PSA/PURA/BID ASSISTANCE/CE (R6D/PBP/PBS) N FLEET/COMMERCIAL NATIONAL FLEET PURCHASE PROGRAM (FVX/FPP) N RETAIL ALTERNATIVE (CNC/CNE/CSE/CSR/CWE) N GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000 ~ 313-667-113 Page 2 of 5 Attachment 1 (GRP) SMALL FLEET APR ALTERNATIVE (XMC)N GM'S BUSINESS CUSTOMERS CHOICE N TRUCK STOCKING (TSI) N MOTOR HOME INCENTIVE (R7Y) N SCHOOL BUS/SHUTTLE BUS/AMBULANCE INCENTIVE (R6H) N RECREATIONAL VEHICLE INCENTIVE (R6J) N DEMO - LIGHT DUTY DEALER (DEM/DEE) N DEMO - LIGHT DUTY SVM (DES) N SIERRA FLEET PEG (R7F/FLS) N FLEET PREFERRED EQUIPMENT GROUPS N COMPETITIVE ASSISTANCE PROGRAMS (CAP) N 6.METHOD OF PAYMENT: When a vehicle accepted under the Daily Rental Guaranteed Residual Program is sold at auction, the auction will direct the net sale proceeds to the daily rental customer owning the vehicle, or to an assignee approved by GM.Net sale proceeds are equal to the gross sales price less auction sales fees/expenses and less the transportation expense.The daily rental customer will receive the net sale proceeds within 2 business days after sale of the vehicle.The net sale proceeds will be forwarded to the daily rental customer’s designated bank account via EFT.On a monthly basis, GM will process a true-up payment for each of the daily rental customer’s vehicles sold in the previous month.The true-up payment, calculated per vehicle, will be equal to the guaranteed purchase price less mileage and damage charges allowed under the program guidelines and less net sale proceeds already transmitted.(See contract Attachments 1C and 1D for more details regarding mileage and damage charges.)GM will process the true-up payment on the 5th work day of each month and EFT the funds to the daily rental customer on the 7th work day.If the net sale proceeds of any vehicle exceeds the guaranteed purchase price less GM charges allowed under the program guidelines, then the daily rental customerwill refund the excessto GM by either an offset against other GM true-up payments or by a direct payment based on a manual invoice prepared by GM.The daily rental customer shall pay the direct payment within five (5) business days of receiving the invoice. The daily rental customer and GM want correct payments made to the daily rental customer by the auctions upon the sale of such vehicles.GM will review the net sales proceeds before they are released and will stop the release only to correct for misdirected funds. If funds are misdirected by an auction, GM will either make a correcting payment or collect from the appropriate daily rental customer.The correction will be accomplished via invoicing and credit payment.As a convenience to the daily rental companies, GM will report the net sales proceeds on a daily, consolidated basis. Buyback Provision - If a vehicle accepted under the Daily Rental Guaranteed Residual Program is unsold through the 90th day after acceptance, GM will transfer the vehicle from the Daily Rental Guaranteed Residual Program to the Daily Rental Acquisition Program on the 91st day, unless GM receives instructions from the daily rental customer to the contrary by the 89th day pursuant to the Turn In Standards and Procedures (Attachment 1B, Section VII-H – Other).Upon transfer to the Daily Rental Acquisition Program, GM will initiate payment to the daily rental customer owning the vehicle for the full guaranteed purchase price (less GM charges allowed under the program) within the BARS system.The daily rental customer will be paid in approximately 7 days.The daily rental customer will assign the title of such vehicle, or cause such title to be assigned, to GM on the 91st day after acceptance.GM will perform a weekly scan of the inventory with a run cycle to occur over the weekend to avoid mid-week program changes.If the number of vehicles in the Daily Rental Acquisition Program for any daily rental customer exceed 3% of their total accepted inventory (“Excess Amount”), then GM will instruct the auctions not to transfer vehicle titles to GM for these vehicles until the daily rental customer has received payment from GM for these vehicles so that the Excess Amount is eliminated.Once the daily rental customer receives payment for these vehicles, GM will instruct the auctions to transfer title to GM for these returned vehicles.This metric (3%) will be calculated on a weekly basis concurrent with the scan of inventory. Late Auction Fees - If a vehicle accepted under the Daily Rental Guaranteed Residual Program is unsold through the 25th day after acceptance, GM will begin to accrue $3.00 per day per vehicle to the daily rental customer starting on the 26th day. On the 61st day after acceptance, the rate will increase to $4.50 per day per vehicle until the vehicle is either sold or transferred to the Daily Rental Acquisition Program.Amounts accrued will be paid monthly with the true-up payment. GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000 ~ 313-667-113 Page 3 of 5 Attachment 1 (GRP) Hawaii Vehicles - Due to the extended transportation time for Hawaii vehicles, Hawaii vehicles will be segregated in the GM system.The transfer of Hawaii vehicles from the Daily Rental Guaranteed Residual Program to the Daily Rental Acquisition Program will be implemented at 120 days vs. 90 for these vehicles and Late Auction Fees will begin accruing at $3.00per day for vehicles in inventory over 56 days and at $4.50per day for vehicles in inventory over 91 days. For payment purposes, Monday through Friday are considered business days except for GM recognized holidays and days GM is closed.General Motors does not staff or a process payment during any period of time General Motors is closed. Payment processing will not resume until General Motors officially returns to work. 7.POLICY FOR CORRECTING VEHICLE IN-SERVICE DATES AND PROGRAM STATUS: It is the responsibility of the rental customer to identify the in-service date and the program status of all their vehicles and make any necessary corrections following the processes discussed below.General Motors will make every effort to accommodate requests to rectify errors prior to the unit being grounded in RIMS. Changes will not be considered after the vehicle has a valid grounding record. In-Service Date Corrections: The GM In-Service date is always the Expiration in Transit as shown on the invoice plus five (5) days.If vehicles are delivered more that 10 days past the GM in-service date, they qualify for an in-service date adjustment. Submit the vin(s) in question with a copy of the signed delivery receipt to GM Rental Sales.The GM systems will be changed to show the delivery date as the new in-service date.All requests must be completed at least 15 days prior to submitting a grounding record to RIMS. Changes in Program Status: Units can be moved from the tiered program to a flat rate program or vice versa if a request is submitted to GM Rental Sales before the unit is grounded in RIMS or before December 31, 2013, whichever comes first.Units may be moved upon verification and approval by General Motors.Vehicles will be invoice adjusted in BARS to reflect a change in program enrollment.BARS will electronically transmit an updated Enrollment Record to RIMS within three (3) business days acknowledging the change throughout all GM systems. Request for program change on 2013 model year vehicles must be made prior to December 31, 2013 and 15 business days prior to a valid grounding record in RIMS. No change will be considered on in-service vehicles outside of this policy. 8.GENERAL PROGRAM GUIDELINES: A. General Motors defines a rental vehicle as: a."The bona fide rental of a vehicle involving use and payment by a customer on an hourly, daily, weekly, or monthly basis.Usage of any such vehicle(s) by a customer for a period of four (4) consecutive months or longer shall be deemed to constitute leasing, and not rental, and will make the vehicle ineligible for incentives." b.If a vehicle enrolled in the Daily Rental Purchase Program is found to be on-rent (lease) to a customer in excess of the above guideline, or if the customer consecutively rents multiple enrolled vehicles for an aggregate term of four (4) or more months, all vehicles involved in such transactions will not be considered rental and will be ineligible for incentives.General Motors may audit the rental customer to ensure compliance with this guideline. B. All eligible units must be delivered to the rental customer through a General Motors dealership or a qualified drop-ship location.Purchases or deliveries made through any other entity or individual are ineligible for payment. C. General Motors reserves the right to audit dealer records and disqualify any sales allowance in the event such sales do not meet the program guidelines.All moneys improperly paid will be charged back.Failure to comply with these guidelines may result in the dealer being disqualified for future participation in fleet programs and terminations of dealer sales and service agreement(s). GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000 ~ 313-667-113 Page 4 of 5 Attachment 1 (GRP) D. Optional equipment and, in special circumstances, certain standard equipment can be added to and deleted from GM vehicles during the ordering and manufacturing process by retail, fleet and rental customers.It is the rental customer’s responsibility to ensure that actual vehicle content is properly disclosed to a buyer or transferee when disposing of a vehicle.Rental customers that use third party build specifications to promote the sale of their unit should be especially careful to ensure the accuracy of that data. E. General Motors reserves the right to cancel, amend, revise, or revoke any program at any time based on its sole business judgments.Final decisions in all matters relative to the interpretation of any rule or phase of this activity rest solely with General Motors. ANY QUESTIONS REGARDING THIS PROGRAM SHOULD BE DIRECTED TO THE CUSTOMER SUPPORT CENTER AT 1-800-FLEET OP. GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000 ~ 313-667-113 Page 5 of 5 Product Code Name Plate Model Tire Size Part Number ACC P/N Text209 Service Dscrp Tread Type Sidewall Supplier Name Tire Trade Name RPO TPC No Mass Police NOTE: ALL GMT :Bridgestone Dueler A/T RH-S_P275/55R20_BW1 P/N: 19190769 ///Bridgestone Dueler H/L Alenza, P275/55R20 P/N: 19145ridgestone DUELER A/T RH-S_P285/45R22 P/N: 19190768 ///Goodyear Fortera SL 285/45R22 VSB114H P/N: 19185719 Y Chevrolet Corvette P245/40ZR18 0X1302G (88Y) RF4 BW Goodyear Eagle F1 GS-2 EMT XBH P275/35ZR18 0X1341R (87Y) RF4 BW Goodyear Eagle F1 SC EMT XFA P275/35ZR18 9597868/8997 8X1541T (87Y) RF4 BW Goodyear Eagle F1 SC G2 XFA P285/30ZR19 S149185P (87Y) RF4 BW Michelin Pilot Sport 2ZP XFG P285/30ZR19 S149266E (87Y) RF5 BW Michelin Pilot Sport Cup XFH P285/35ZR19 0X1312G (90Y) RF4 BW Goodyear Eagle F1 GS-2 EMT XBH P325/30ZR19 0X1353C (94Y) RF4 BW Goodyear Eagle F1 SC EMT XFA P325/30ZR19 9597869/8998 8X1561G (94Y) RF4 BW Goodyear Eagle F1 SC G2 XFA P335/25ZR20 S149186P (94Y) RF4 BW Michelin Pilot Sport 2ZP XFG P335/25ZR20 S149265E (94Y) RF5 BW Michelin Pilot Sport Cup XFH W Chevrolet Impala P225/55R17 0X1253A 95T AL2 BW Goodyear Eagle LS2 QVS 1190MS P225/60R16 3X1540P 97S ALS BW Goodyear Integrity QPX 1298MS P235/50R18 2X1560G 97W AL3 BW Goodyear Eagle RS-A QDG 1242MS P235/55R17 9X1741G 98W AL3 BW Goodyear Eagle RS-A QWM 1408MS Yes T125/70D16 G38611B 98M CS BW Maxxis MAXXIS ZFH T125/70R17 98M CS BW Continental Convenience Spare QCL Yes R Chevrolet Volt 215/55R17 7X1423M 94V ALS BW Goodyear Assurance Fuel Max 5GN 1406MS P Buick Verano P235/45R18 94H AL3 BW Continental ContiProContact RJ0 1411MS T115/70R16 GDELA4C 92M SPR BW Maxxis MAXXIS ZAD P Chevrolet Cruze 215/55R17 7X1423M 94V ALS BW Goodyear Assurance Fuel Max 5GN 1406MS P215/60R16 EE992Q 94S ALS BW Firestone FR710 QYW 1327MS P225/45R18 134388M 91W AL3 BW Michelin Pilot HX MXM4 QOI 1313MS P225/50R17 93H AL3 BW Continental ContiProContact QYF 1329MS T115/70R16 GDELA4C 92M SPR BW Maxxis MAXXIS ZAD N Cadillac SRX 235/55R20 102W HW4 BW Continental Cross Contact UHP QJO P235/55R20 22823164-RP 134401AE 102H AL3 BW Michelin Latitude Tour HP QRX 1315MS P235/55R20 134401AE 102H AL3 BW Michelin Latitude Tour HP QRX 1315MS P235/65R18 134411U 104H AL3 BW Michelin Latitude Tour HP QMY 1314MS T135/70R18 G32213F 104M SPR BW Maxxis MAXXIS ZCD N SAAB 9-4x 235/55R20 102W HW4 BW Continental Cross Contact UHP QJO P235/55R20 22823164-RP 134401AE 102H AL3 BW Michelin Latitude Tour HP QRX 1315MS P235/55R20 134401AE 102H AL3 BW Michelin Latitude Tour HP QRX 1315MS P235/65R18 134411U 104H AL3 BW Michelin Latitude Tour HP QMY 1314MS T135/70R18 G32213F 104M SPR BW Maxxis MAXXIS ZCD J Chevrolet SONIC P195/65R15 TNA-12A 89H AL2 BW Hankook Optimo H428 Q1H 1381MS P205/50R17 TDV-7A 88H AL3 BW Hankook Optimo H428 RKJ 1383MS P205/55R16 TDS-7E 89H AL3 BW Hankook Optimo H428 QLG 1382MS T115/70R16 G300A2E 92M SPR BW Maxxis T-Spare QQ6 E-8 Chevrolet Caprice PPV P235/50R18 9X1751F 99W AL3 BW Goodyear Eagle RS-A RSM 1412MS Yes T155/70R18 G511A2A 112M SPR BW Maxxis MAXXIS N65 D Cadillac CTS 245/45ZR19 98Y HW4 BW Continental ContiSport 3 QIV 245/45ZR19 98Y HW4 BW Continental ContiSport 3 Q0M 275/40ZR19 101Y HW4 BW Continental ContiSport 3 QIV P235/50R18 133945N 97V AL3 BW Michelin Pilot HX MXM4 QKE 1321MS P235/50R18 133945N 97V AL3 BW Michelin Pilot HX MXM4 QYO 1321MS P235/55R17 133939M 98H AL3 BW Michelin Pilot HX MXM4 QCH 1160MS P245/45R19 8X1433D 98V AL3 BW Goodyear Eagle RS-A2 Q2B 1282MS P265/45R18 134571K 101V AL3 BW Michelin Pilot HX MXM4 QYO 1367MS T135/70R18 G32213F 104M SPR BW Maxxis MAXXIS ZCD D Cadillac CTS-V 255/40ZR19 S49048M (96Y) HW4 BW Michelin Pilot Sport 2 Q42 285/35ZR19 S49049K (99Y) HW4 BW Michelin Pilot Sport 2 Q42 8E Chevrolet Camaro 245/40ZR21 PCT05 (100Y HW4 BW Pirelli P Zero SPO 245/45ZR20 12710A 103Y HW4 BW Pirelli P Zero QOO 275/35ZR21 PCU05 (103Y HW4 BW Pirelli P Zero SPO 275/40ZR20 27408A 106Y HW4 BW Pirelli P Zero QOO P245/50ZR19 4608L 104W AL3 BW Pirelli P Zero Nero QZN 1333MS P245/55R18 134408L 102T AL2 BW Goodrich Radial T/A Spec QAM 1332MS T155/70R18 G511A2A 112M SPR BW Maxxis MAXXIS N65 8E Chevrolet Camaro ZL1 285/35ZR20 9598378/8379 0X1380M (100Y HW4 BW Goodyear Eagle F1 SC G2 RPG 305/35ZR20 20945514/15 0X1300H (104Y HW4 BW Goodyear Eagle F1 SC G2 RPG 8 Chevrolet Express-1500 P245/70R17 108S ALS BW General AMERITRAC QPR 1352MS 8 Chevrolet Express-2500 LT225/75R16/E U05107R 115S ALS BW Uniroyal Laredo HP QHF 2011MS LT245/75R16/E BS836T 120S ALS BW Bridgestone V-Steel RIB R265 QLP NONE LT245/75R16/E DR353T 120S ALS BW Bridgestone V-Steel RIB R265 QLP 2012MS 8 Chevrolet Express-3500 LT215/85R/16 112S HWY BW General AMERITRAC QEC LT225/75R16/E U05107R 115S ALS BW Uniroyal Laredo HP QHF 2011MS LT245/75R16/E BS836T 120S ALS BW Bridgestone V-Steel RIB R265 QLP NONE LT245/75R16/E DR353T 120S ALS BW Bridgestone V-Steel RIB R265 QLP 2012MS 8 GMC Express-3500 LT215/85R/16 112S HWY BW General AMERITRAC QEC LT225/75R16/E U05107R 115S ALS BW Uniroyal Laredo HP QHF 2011MS LT245/75R16/E BS836T 120S ALS BW Bridgestone V-Steel RIB R265 QLP NONE LT245/75R16/E DR353T 120S ALS BW Bridgestone V-Steel RIB R265 QLP 2012MS 8 GMC Savana-1500 P245/70R17 108S ALS BW General AMERITRAC QPR 1352MS 8 GMC Savana-2500 LT225/75R16/E U05107R 115S ALS BW Uniroyal Laredo HP QHF 2011MS LT245/75R16/E BS836T 120S ALS BW Bridgestone V-Steel RIB R265 QLP NONE LT245/75R16/E DR353T 120S ALS BW Bridgestone V-Steel RIB R265 QLP 2012MS 7L Chevrolet Captiva P225/65R17 134747G. 100T ALS BW Michelin Latitude Tour QYZ 1326MS P235/60R17 EB576Q 100H AL3 BW Firestone DESTINATION LE QMU 1268MS T135/70R16 G31912E 100M SPR BW Maxxis MAXXIS TBD 7L Chevrolet Equinox 225/65R17 MISSING : BRIDGESTONE_DUELER H/L ALENZA_P235/50R19_BW99H P/N: 19190765 102T AL2 BW Continental ContiProContact RJ9 1423MS P225/65R17 134747G. 100T ALS BW Michelin Latitude Tour QYZ 1326MS P235/55R18 134960B. 99T AL2 BW Michelin Latitude Tour QNT 1380MS P235/55R19 0707623A 101H AL3 BW Hankook OPTIMO H725 QDT 1325MS T145/70R17 G172A3C 106M SPR BW Maxxis Convenience Spare NONE 7L GMC Terrain 225/65R17 MISSING : BRIDGESTONE_DUELER H/L ALENZA_P235/50R19_BW99H P/N: 19190765 102T AL2 BW Continental ContiProContact RJ9 1423MS P225/65R17 134747G. 100T ALS BW Michelin Latitude Tour QYZ 1326MS P235/55R18 134960B. 99T AL2 BW Michelin Latitude Tour QNT 1380MS P235/55R19 0707623A 101H AL3 BW Hankook OPTIMO H725 QDT 1325MS T145/70R17 G172A3C 106M SPR BW Maxxis Convenience Spare NONE 3Z Chevrolet Malibu P215/55R17 ED072Q 93S AL2 BW Firestone FS FR710 QGG 1323MS P225/50R17 0305308O 93S AL2 BW Hankook H725A QAD 1292MS P225/50R18 3X1510J 94T AL2 BW Goodyear Eagle LS2 QYH 1257MS P225/50R18 LA190Q 94W HW4 BW Bridgestone Potenza RE050A QGQ T125/70D16 G38611B 98M CS BW Maxxis MAXXIS ZFH 17 Buick Enclave P255/55R20 ED883Q 107H AL3 BW Bridgestone Dueler A/T QQD 1372MS P255/60R19 4X1431B 108H AL3 BW Goodyear Eagle RS-A QCW 1263MS P255/60R19 134808L 108S ALS BW Michelin Latitude touring QUP 1278MS T145/70R17 G172A3C 106M SPR BW Maxxis Convenience Spare NONE 17 Chevrolet Traverse P245/70R17 108S ALS BW General Grabber HTS QPR 1359MS P255/55R20 ED883Q 107H AL3 BW Bridgestone Dueler A/T QQD 1372MS P255/65R18 3X1491D 109S ALS BW Goodyear Fortera HL QLW 1259MS T145/70R17 G172A3C 106M SPR BW Maxxis Convenience Spare NONE 17 GMC Acadia P255/55R20 ED883Q 107H AL3 BW Bridgestone Dueler A/T QQD 1372MS P255/60R19 4X1431B 108H AL3 BW Goodyear Eagle RS-A QCW 1263MS P255/65R18 3X1491D 109S ALS BW Goodyear Fortera HL QLW 1259MS T145/70R17 G172A3C 106M SPR BW Maxxis Convenience Spare NONE 12 Chevrolet Colorado P215/70R16 99S ALS BW General Grabber HTS QRD 1374MS P235/50R18 2X1560G 97W AL3 BW Goodyear Eagle RS-A QDG 1242MS P235/75R16 3X1441M 106S ALS BW Goodyear Wrangler S/T QNF 1272MS P235/75R16 EC168G 106S OOR BW Firestone DESTINATION AT QSR P265/65R18 DY284G 112S OOR BW Bridgestone Dueler A/T RH-S QXN P265/70R17 DZ504G 113S OOR BW Bridgestone Dueler A/T QJP P265/70R17 9X1590A 113S OOR BW Goodyear Wrangler AT/S QJP T155/90D17 G355A1A 112M SPR BW Maxxis Spare tire ZCY 12 GMC Canyon P215/70R16 99S ALS BW General Grabber HTS QRD 1374MS P235/50R18 2X1560G 97W AL3 BW Goodyear Eagle RS-A QDG 1242MS P235/75R16 3X1441M 106S ALS BW Goodyear Wrangler S/T QNF 1272MS P235/75R16 EC168G 106S OOR BW Firestone DESTINATION AT QSR P265/65R18 DY284G 112S OOR BW Bridgestone Dueler A/T RH-S QXN P265/70R17 DZ504G 113S OOR BW Bridgestone Dueler A/T QJP P265/70R17 9X1590A 113S OOR BW Goodyear Wrangler AT/S QJP T155/90D17 G355A1A 112M SPR BW Maxxis Spare tire ZCY 1 Cadillac Escalade P265/65R18 DX199G 112S AL2 BW Bridgestone Dueler H/T QXK 1239MS P265/65R18 SEE NOTE TO RIGHT LA171T 112H AL3 BW Bridgestone Dueler H/L QXO 1240MS P285/45R22 D0138Q 110H AL3 BW Bridgestone Dueler H/L Alenza QST 1261MS 1 Cadillac Escalade ESV P265/65R18 DX199G 112S AL2 BW Bridgestone Dueler H/T QXK 1239MS P265/65R18 LA171T 112H AL3 BW Bridgestone Dueler H/L QXO 1240MS P285/45R22 D0138Q 110H AL3 BW Bridgestone Dueler H/L Alenza QST 1261MS 1 Cadillac Escalade Ext P265/65R18 DX199G 112S AL2 BW Bridgestone Dueler H/T QXK 1239MS P265/65R18 LA171T 112H AL3 BW Bridgestone Dueler H/L QXO 1240MS P285/45R22 D0138Q 110H AL3 BW Bridgestone Dueler H/L Alenza QST 1261MS 1 Chevrolet Avalanche P265/65R18 LA171T 112H AL3 BW Bridgestone Dueler H/L QXO 1240MS P265/65R18 SEE NOTE TO RIGHT DY284G 112S OOR BW Bridgestone Dueler A/T RH-S QXN P265/70R17 5X1302A 113S AL2 BW Goodyear Wrangler HP QGI 1319MS P265/70R17 8X1420B 113S AL2 BW Goodyear Wrangler HP QAN 1183MS P265/70R17 113H OOR BW General AMERITRAC TR QBL P275/55R20 EC513Q 111S AL2 BW Bridgestone Dueler H/L Alenza QSS 1245MS P285/50R20 5X1430 111H AL3 BW Goodyear Eagle GT2 QHX 1341MS 1 Chevrolet Silverado LT245/70R17C DX998G 108Q AT BW Firestone Transforce AT QXR LT265/70R17/E DX488G 121Q AT BW Bridgestone Duravis M700 QXT P245/70R17 SEE NOTE TO RIGHT 108T ALS BW General Grabber HTS QU1 1376MS P245/70R17 108H ALS BW General AMERITRAC QNM P265/65R18 DX199G 112S AL2 BW Bridgestone Dueler H/T QXK 1239MS P265/65R18 DY284G 112S OOR BW Bridgestone Dueler A/T RH-S QXN P265/65R18 DY284G 112S OOR WOL Bridgestone Dueler A/T RH-S QXQ P265/65R18 EB546G 112S ALS BW Firestone FS Destination LE QMG 1302MS P265/70R17 1X1051D 113S ALS BW Goodyear Wrangler S/T QVL 1210MS P265/70R17 9X1590A 113S OOR BW Goodyear Wrangler AT/S QJP P265/70R17 9X1590A 113S OOR WOL Goodyear Wrangler AT/S QJM P265/70R17 113H OOR BW General AMERITRAC TR QBL P275/55R20 EB866Q 111T AT BW Bridgestone Dueler A/T RHG P275/55R20 3X1421A 111S AL2 BW Goodyear Eagle LS2 QSS 1245MS P285/45R22 D0138Q 110H AL3 BW Bridgestone Dueler H/L Alenza QST 1261MS P285/50R20 5X1430 111H AL3 BW Goodyear Eagle GT2 QHX 1341MS 1 Chevrolet Silverado HD LT235/80R17E 134883B 117R ALS BW Michelin LTX MS2 QQO 2025MS LT235/80R17E 134884B 117R AT BW Michelin LTX AT2 QZT LT245/75R17/E ED301T 121R ALS BW Firestone Transforce HT QHQ 2022MS LT265/60R20/E 7X0020J 117R AT BW Goodyear Wrangler SR-A QFC LT265/70R17/E DX488G 121Q AT BW Bridgestone Duravis M700 QXT LT265/70R17/E 3X0083A 121S AT BW Goodyear Wrangler SR-A QXU LT265/70R18/E 7X0011B 124Q ALS BW Goodyear Wrangler SR-A QWF 2024MS LT265/70R18/E 134633Y 124R AT BW Michelin LTX AT2 QGM 1 Chevrolet Suburban LT245/75R16/E DR353T 120S ALS BW Bridgestone V-Steel RIB R265 QLP 2012MS LT245/75R16/E SEE NOTE TO RIGHT DZ796T 120R OOR BW Bridgestone Duravis M773 QIW LT265/70R17/E DX488G 121Q AT BW Bridgestone Duravis M700 QXT LT265/70R17/E 3X0083A 121S AT BW Goodyear Wrangler SR-A QXU P265/65R18 LA171T 112H AL3 BW Bridgestone Dueler H/L QXO 1240MS P265/65R18 DY284G 112S OOR BW Bridgestone Dueler A/T RH-S QXN P265/70R17 5X1302A 113S AL2 BW Goodyear Wrangler HP QGI 1319MS P265/70R17 8X1420B 113S AL2 BW Goodyear Wrangler HP QAN 1183MS P265/70R17 9X1590A 113S OOR BW Goodyear Wrangler AT/S QJP P265/70R17 113H OOR BW General AMERITRAC TR QBL P275/55R20 EC513Q 111S AL2 BW Bridgestone Dueler H/L Alenza QSS 1245MS P285/50R20 5X1430 111H AL3 BW Goodyear Eagle GT2 QHX 1341MS 1 Chevrolet Tahoe P265/60R17 4X1501C 108V AL3 BW Goodyear Eagle RS-A QAR 1428MS Yes P265/65R18 DX199G 112S AL2 BW Bridgestone Dueler H/T QXK 1239MS P265/65R18 SEE NOTE TO RIGHT LA171T 112H AL3 BW Bridgestone Dueler H/L QXO 1240MS P265/65R18 DY284G 112S OOR BW Bridgestone Dueler A/T RH-S QXN P265/70R17 5X1302A 113S AL2 BW Goodyear Wrangler HP QGI 1319MS P265/70R17 8X1420B 113S AL2 BW Goodyear Wrangler HP QAN 1183MS P265/70R17 9X1590A 113S OOR BW Goodyear Wrangler AT/S QJP P265/70R17 113H OOR BW General AMERITRAC TR QBL P275/55R20 EC513Q 111S AL2 BW Bridgestone Dueler H/L Alenza QSS 1245MS P285/50R20 5X1430 111H AL3 BW Goodyear Eagle GT2 QHX 1341MS 1 GMC Sierra LT245/70R17C DX998G 108Q AT BW Firestone Transforce AT QXR LT265/70R17/E DX488G 121Q AT BW Bridgestone Duravis M700 QXT P245/70R17 SEE NOTE TO RIGHT 108T ALS BW General Grabber HTS QU1 1376MS P245/70R17 108H ALS BW General AMERITRAC QNM P265/65R18 DX199G 112S AL2 BW Bridgestone Dueler H/T QXK 1239MS P265/65R18 DY284G 112S OOR BW Bridgestone Dueler A/T RH-S QXN P265/65R18 DY284G 112S OOR WOL Bridgestone Dueler A/T RH-S QXQ P265/65R18 EB546G 112S ALS BW Firestone FS Destination LE QMG 1302MS P265/70R17 1X1051D 113S ALS BW Goodyear Wrangler S/T QVL 1210MS P265/70R17 9X1590A 113S OOR BW Goodyear Wrangler AT/S QJP P265/70R17 9X1590A 113S OOR WOL Goodyear Wrangler AT/S QJM P265/70R17 113H OOR BW General AMERITRAC TR QBL P275/55R20 EB866Q 111T AT BW Bridgestone Dueler A/T RHG P275/55R20 3X1421A 111S AL2 BW Goodyear Eagle LS2 QSS 1245MS P285/45R22 D0138Q 110H AL3 BW Bridgestone Dueler H/L Alenza QST 1261MS P285/50R20 5X1430 111H AL3 BW Goodyear Eagle GT2 QHX 1341MS 1 GMC Sierra HD LT235/80R17E 134883B 117R ALS BW Michelin LTX MS2 QQO 2025MS LT235/80R17E 134884B 117R AT BW Michelin LTX AT2 QZT LT245/75R17/E ED301T 121R ALS BW Firestone Transforce HT QHQ 2022MS LT265/60R20/E 7X0020J 117R AT BW Goodyear Wrangler SR-A QFC LT265/70R17/E DX488G 121Q AT BW Bridgestone Duravis M700 QXT LT265/70R17/E 3X0083A 121S AT BW Goodyear Wrangler SR-A QXU LT265/70R18/E 7X0011B 124Q ALS BW Goodyear Wrangler SR-A QWF 2024MS LT265/70R18/E 134633Y 124R AT BW Michelin LTX AT2 QGM 1 GMC Yukon P265/65R18 DX199G 112S AL2 BW Bridgestone Dueler H/T QXK 1239MS P265/70R17 5X1302A 113S AL2 BW Goodyear Wrangler HP QGI 1319MS P265/70R17 SEE NOTE TO RIGHT 8X1420B 113S AL2 BW Goodyear Wrangler HP QAN 1183MS P265/70R17 9X1590A 113S OOR BW Goodyear Wrangler AT/S QJP P265/70R17 113H OOR BW General AMERITRAC TR QBL P275/55R20 EC513Q 111S AL2 BW Bridgestone Dueler H/L Alenza QSS 1245MS P285/50R20 5X1430 111H AL3 BW Goodyear Eagle GT2 QHX 1341MS 1 GMC Yukon - XL LT245/75R16/E DR353T 120S ALS BW Bridgestone V-Steel RIB R265 QLP 2012MS LT245/75R16/E DZ796T 120R OOR BW Bridgestone Duravis M773 QIW LT265/70R17/E DX488G 121Q AT BW Bridgestone Duravis M700 QXT LT265/70R17/E 3X0083A 121S AT BW Goodyear Wrangler SR-A QXU P265/70R17 5X1302A 113S AL2 BW Goodyear Wrangler HP QGI 1319MS P265/70R17 8X1420B 113S AL2 BW Goodyear Wrangler HP QAN 1183MS P265/70R17 9X1590A 113S OOR BW Goodyear Wrangler AT/S QJP P265/70R17 113H OOR BW General AMERITRAC TR QBL P275/55R20 EC513Q 111S AL2 BW Bridgestone Dueler H/L Alenza QSS 1245MS P285/50R20 5X1430 111H AL3 BW Goodyear Eagle GT2 QHX 1341MS 1 GMC Yukon - XL Denali P265/65R18 DX199G 112S AL2 BW Bridgestone Dueler H/T QXK 1239MS P275/55R20 EC513Q 111S AL2 BW Bridgestone Dueler H/L Alenza QSS 1245MS P285/50R20 5X1430 111H AL3 BW Goodyear Eagle GT2 QHX 1341MS 1 GMC Yukon Denali P265/65R18 DX199G 112S AL2 BW Bridgestone Dueler H/T QXK 1239MS P275/55R20 EC513Q 111S AL2 BW Bridgestone Dueler H/L Alenza QSS 1245MS P285/45R22 D0138Q 110H AL3 BW Bridgestone Dueler H/L Alenza QST 1261MS P285/50R20 5X1430 111H AL3 BW Goodyear Eagle GT2 QHX 1341MS 1 GMT900 SPARE LT235/80R17E 134883B 117R ALS BW Michelin LTX MS2 QQO 2025MS LT235/80R17E 134884B 117R AT BW Michelin LTX AT2 QZT LT245/75R17/E ED301T 121R ALS BW Firestone Transforce HT QHQ 2022MS LT265/70R17/E DX488G 121Q AT BW Bridgestone Duravis M700 QXT LT265/70R17/E 3X0083A 121S AT BW Goodyear Wrangler SR-A QXU LT265/70R18/E 134633Y 124R AT BW Michelin LTX AT2 QGM LT265/75R16/E EA921T 123Q OOR BW Bridgestone Duravis M773 ZER P245/70R17 108H ALS BW General AMERITRAC QNM P265/70R17 1X1051D 113S ALS BW Goodyear Wrangler S/T QVL 1210MS P265/70R17 5X1302A 113S AL2 BW Goodyear Wrangler HP QGI 1319MS 0G Buick LaCrosse P235/50R18 133945N 97V AL3 BW Michelin Pilot HX MXM4 QKE 1321MS P245/40R19 7X1411D 94W AL3 BW Goodyear Eagle RS-A RP2 1366MS P245/50R17 134580K 98H AL3 BW Michelin Primacy MXM4 QFV 1353MS T125/70R17 GEPS12D 98M CS BW Maxxis MAXXIS P77 0G Buick LaCrosse BAS+ P235/50R17 135475E 95T ALS BW Michelin Energy Saver A/S RAF 1415MS 0G Buick Regal 225/55R17 97H AL3 BW Continental ContiProContact QRU 1303MS P235/50R18 133945N 97V AL3 BW Michelin Pilot HX MXM4 QKE 1321MS P245/40R19 7X1411D 94W AL3 BW Goodyear Eagle RS-A RP2 1366MS T125/70R17 GEPS12D 98M CS BW Maxxis MAXXIS P77 T125/80R16 GEPS22B 97M CS BW Maxxis MAXXIS P76 0G Buick Regal BAS+ P235/50R17 135475E 95T ALS BW Michelin Energy Saver A/S RAF 1415MS 0G Buick Regal GS 255/35R20 15_161_00DB 97Y HW4 BW Pirelli P Zero QI9 NONE P245/40R19 7X1411M 94W AL3 BW Goodyear Eagle RS-A RP2 1436MS Attachment 1C and 3C GENERAL MOTORS 2 DAILY RENTAL ACQUISITION PROGRAM TURN-IN STANDARDS and PROCEDURES Effective for all vehicles inspected and accepted on or after March 12, 2012 Table of Contents Page I. General Condition Standards 2 A. Vehicle Return Requirements 3 B. Title, Registration, Tax, VIN Plate 3 C. Vehicle Damage and Disclosure 3 D. Damage Allowance, Existing Damage, Previous Repairs 4 E. Vehicle Maintenance 4 II. Normal Wear and Tear 5 A. Glossary 5 B. Sheet Metal and Paint 5 C. Convertible Tops 6 D. Front and Rear Bumpers 7 E. Tires 9 F. Wheels, Covers and Aluminum Wheels 10 G. Vehicle Lighting 10 H. Interior Soft Trim and Carpets 10 I. Carpet Retainers / Sill Plates 11 J. Vehicle Glass 11 III. Original Equipment, Aftermarket Equipment and Accessories 12 IV. Missing Equipment Program (MET) 12 V. Vehicle Integrity 12 VI. Litigation Liability 14 VII. General Turn-In Procedures 14 A. Forecast 14 B. Delivery 14 C. Inspection 14 D. Reviews 15 E. Acceptance 15 F. Rejects 15 G. Other 16 VIII. Permanently Rejected Vehicles 17 VII. Miscellaneous Items 17 General Return Facility Guideline 17 Holidays 17 Contact Information 18 X. Exhibits A. Vehicle Categories 19 B. PDR Process and Limitations 20 C. MET Program Price List/ Misc. MET Item 22 D. Mid – Rail and Engine Cradle Damage Definitions 25 E. GM Authorized Return Locations 27 F. GM Approved 2008 Replacement Tire Tables 31 G. MET Tire Program 32 H. GM Windshield Glass Manufacturers 33 I. Title Shipping and Handling Procedure 34 J. Aluminum Wheel Repair 35 1 Attachment 1C and 3C GENERAL MOTORS 2 DAILY RENTAL ACQUISITION PROGRAM TURN-IN STANDARDS and PROCEDURES Effective for all vehicles inspected and accepted on or after March 12, 2012 The interpretation of these Guidelines is solely the discretion of General Motors LLC (or”(GM”). I. GENERAL CONDITION STANDARDS A. Vehicle Return Requirements 1. Vehicle must be returned washed and vacuumed.Vehicles with dirty interiors including newspapers, cups and other trash will be charged a $35 Dirty Interior MET Fee. a. The dirty interior charge will be used when the interior of the vehicle is littered with trash.Excessive or offensive trash in the vehicle such as cups, bottles, newspapers, food, bags, roadmaps, etc., that would hinder interior inspection would generate a $35.00 dirty interior MET charge. b. General Motors’ expectation of a vehicle’s condition, when returned by the rental company, is that it will be in the same condition as it is when provided to a rental customer. 2. Vehicles with an exterior that is too dirty to inspect will be gate released to the rental account for washing.When the vehicle is returned and inspected a $75.00 re-inspection fee will be charged unless special arrangements have been made. 3. Vehicles must have a minimum of a ¼ tank of fuel with the exception of Hawaii vehicles, which cannot exceed a ¼ tank of fuel.Vehicles with less than a ¼ tank of fuel but more than 1/8 will be assessed a MET charge of $15.00.Vehicles below 1/8 tank of fuel will be deemed “Currently Ineligible” and released to the rental account for low fuel.When the vehicle is returned, a $75.00 re-inspection fee will be charged. 4. Emission labels are required to be in place and legible on all vehicles returned to General Motors.Vehicles without an emission label will be Currently Ineligible and gate released to the rental account.A $75.00 re-inspection fee will be charged when the vehicle is corrected and returned. 5. Vehicles must have two (2) sets of keys, all owner manuals, floor mats, and programmed keyless remotes/key fobs and all other remotes, included as original equipment. 6. Vehicles must display actual mileage.GM approved procedures must be followed when repairing or replacing instrument clusters/odometers.Consult GM dealer for proper replacement. 7. A vehicle must comply with all aspects of the applicable program parameters or it is not eligible for return. 8. Each vehicle shall be in sound mechanical and electrical operating condition.Repair of these items must be made prior to turn-in or the vehicle will be rejected. 9. All warranty and campaign claims should be completed prior to returning the vehicle to General Motors.Failure to complete warranty and/or campaign claims may render the vehicle Currently Ineligible.A $75.00 re-inspection fee will be charged when the vehicle is returned.Repair of existing body damage is not required for vehicles released for warranty, mechanical or campaign repairs. Any vehicle equipped with supplemental inflatable restraints (S.I.R.) including driver, passenger or side airbags that have been deployed, missing or otherwise disconnected, must be replaced with the approved OEM replacement and must meet GM standards prior to turn-in. 2 Attachment 1C and 3C GENERAL MOTORS 2 DAILY RENTAL ACQUISITION PROGRAM TURN-IN STANDARDS and PROCEDURES Effective for all vehicles inspected and accepted on or after March 12, 2012 B. Title, Registration, Tax, VIN Plate 1. A vehicle submitted with a COV (Certificate of Origin for a Vehicle) or a branded title, is not eligible for return. 2. All vehicles must have a valid and current registration, at the time of acceptance.State and local taxes must be paid prior to turn-back. The Daily Rental Company must comply with State regulations pertaining to proof of payment for State and local taxes. 3. Titles for all turn-in vehicles for the Daily Rental Companies must bereceived by a GM approved Title Center within three (3) business days of vehicle turn-in.The vehicle turn-in date is considered the first day.Currently the only GM approved Title Center is SGS.See Exhibit I for detailed title shipping instructions. SGS Title Center 9805-C North Cross Center Court Huntersville, NC 28078 Phone:704-997-1082 FAX:704-997-1090 4. The Daily Rental Company must remove each vehicle at an auction or turn-in site if the title for such vehicle is not received within 30 days of the turn-in date.The vehicle will be Currently Ineligible and will be assessed a re-inspection fee if / when it is returned. 5. The vehicle’s Vehicle Identification Number Plate (VIN) must be completely readable and properly attached to the dash panel.Any obstruction causing a portion of the plate to be covered is not acceptable. 6. The plate must be flush and secure with the rivets intact and tight. 7. The plate cannot be bent, cracked or torn and the rivets cannot be damaged in any manner. 8. Bent or loose VIN plates cannot be repaired or replaced.General Motors cannot replace a VIN plate or the rivets used to attach it to the dash panel. 9. VIN plates not meeting these criteria will render the vehicle Permanently Ineligible for this Program. C. Vehicle Damage and Disclosure Requirements 1. The GM Disclosure Policy mandates that all prior damage and repairs must be electronically disclosed prior to turn back, excluding warranty repairs performed by the Daily Rental Company or a GM Dealer. 2. The electronic disclosure must be checked in the appropriate box (Yes or No), confirmingor denying previous damage.Failure to disclose previous damage at turn-in will be grounds for rejecting the vehicle. 3. Collision damage must be disclosed and be supported by repair orders, if requested by the inspection provider on behalf of General Motors. 4. Repair orders must accurately reflect all work performed and include all associated repair costs. 5. The inspection provider, on General Motors behalf, will request a Repair Order when: a. Previous repaired damage noted during the inspection does not agree with the disclosure. b. The dollar amount disclosed appears too high or low based on the visual inspection. c. The disclosed damage areas and the disclosed repair amount appear significantly out of line. 3 Attachment 1C and 3C GENERAL MOTORS 2 DAILY RENTAL ACQUISITION PROGRAM TURN-IN STANDARDS and PROCEDURES Effective for all vehicles inspected and accepted on or after March 12, 2012 d. There should be no other arbitrary rule or guideline, such as any damage over $XXX amount or with damage to X number of body panels used as a basis for requesting R.O.’s. 6. Requested repair orders must be received by the inspection provider within two business days of the request for the rental account to maintain their original turn in date.Requested repair orders not received by the inspection provider within seven (7) business days will cause the vehicle to be deemed Currently Ineligible and must be gate released and removed from the yard until the repair order is available.A $75.00 re-inspection fee will be charged when the vehicle is returned with the requested repair order. D. Damage Allowance, Existing Damage and Previous Repairs 1. GM will absorb the cost of repairs on those vehicles returned with $450 or less existing damage. 2. GM will charge the Daily Rental Company for current damage in excess of the $450 damage allowance plus a service fee. The service fee will be applied as follows: AMOUNT IN EXCESS OF $450 SERVICE FEE $0 TO $99.99 EQUAL TO AMOUNT OVER $450 $100.00 TO $1,099.99 $1,100.00 TO $1,549.99 3. Vehicles with existing damage exceeding $2,000 are not currently eligible for return. 4. Prior repairs cannot exceed $2,250 for Category 1 vehicles, $2,750 for Category 2 vehicles, $3,250 for Category 3 vehicles and $4,250 for Category 4 vehicles.These amounts exclude costs related to vehicle glass, tires, wheels, wheel covers, Supplemental Inflatable Restraint (SIR) system components, “Loss of use” and towing charges.Vehicles exceeding these maximums are not eligible for turn-in.See Exhibit A - Vehicle Categories / Prior Repair Limits. 5. Vehicles with "Poor Prior Repairs" of $700 or less, GM will accept the vehicle and charge the estimated repair cost to the Daily Rental Company under the MET program.Vehicles with “Poor Prior Repairs” exceeding $700 will be considered “Currently ineligible” and released to the Daily Rental Company. 6. If a vehicle is identified as “currently ineligible” as a result of a mechanical, warranty / campaign, unacceptable glass or mis-matched tires, etc. GM will allow the unit to be gate released, repaired for these reasons only, and returned for acceptance consideration. If the returned vehicle has had partial repairs on any chargeable damage identified when it was originally inspected, the entire vehicle must be repaired to no more than $100 in chargeable current damage. A $75 Re-inspection Fee will apply. 7. Missing equipment will not be included as part of the chargeable damage allowance, but will be charged per the Missing Equipment Program (MET, refer to Section IV). E. Vehicle Maintenance 1. Vehicles must be maintained as described in the Vehicle Owners Manual. Failure to comply will result in permanent rejection of the vehicle.The repair/replacement of an engine or transmission that is due to non-compliance of vehicle maintenance will render the vehicle permanently ineligible. 4 Attachment 1C and 3C GENERAL MOTORS 2 DAILY RENTAL ACQUISITION PROGRAM TURN-IN STANDARDS and PROCEDURES Effective for all vehicles inspected and accepted on or after March 12, 2012 II. NORMAL WEAR AND TEAR Listed below is the nomenclature commonly used to describe the degree of damage in inspection reporting. A. GLOSSARY OF TERMS – “General Description” 1. Abrasion – A lightly scratched or worn area of the finish, either paint, clear coat, or chrome, that does not penetrate to the base material of the part or panel. 2. Chip – Confined area where paint has been removed from the surface, usually not larger than 1/8 inch, for purposes of these return guidelines. 3. Dent – A depression of any size in the panel material whether metal, composite, or other, with or without paint damage. 4. Ding – A small dent an inch or less in diameter with or without paint damage. 5. Gouge – An area where the damage has penetrated the finish and removed a portion of the base material of the part or panel. 6. Scratch – A cut in the surface, of any material, that may or may not penetrate the finish. 7. Scuff – A worn or rough spot that is deep enough to disturb the base material of the part or panel but does not remove any base material. B. SHEET METAL AND PAINT The following are acceptable return conditions and applicable charges.For Paintless Dent Removal (PDR) criteria see Exhibit B. 1. Maximum of two dents per panel that are individually no larger than one (1) inch in diameter, does not break the paint, and qualifies for Paintless Dent Removal (PDR) are non-chargeable. 2. Scratches in the clear coat that do not penetrate to the color coat, and do not catch a finger nail, are non-chargeable. 3. Chips to door, hood or deck lid edges that do not reach flat panel surfaces are non-chargeable. 4. An appearance fee and PDR may be used on the same panel. 5. One dent that qualifies for PDR that contains one chip inside the dent.The chip must be no larger than one-eighth (1/8) inch in diameter and cannot exhibit any spider cracks around the chip.This damage would be charged $50 for the PDR and $20 Appearance Charge for the chip, totaling $70.00. 5 Attachment 1C and 3C GENERAL MOTORS 2 DAILY RENTAL ACQUISITION PROGRAM TURN-IN STANDARDS and PROCEDURES Effective for all vehicles inspected and accepted on or after March 12, 2012 6. ALL PANELS EXCEPT HOOD a. One to three chips, individually no larger than one-eighth (1/8) inch in diameter are no charge. b. Four to six chips per panel will be charged the $20 appearance charge. c. Over six chips per panel will require a minimum of a panel refinish. 7. HOOD PANEL a. Maximum of six chips to the leading edge (first 5 inches) of the hood, individually no larger than one-eighth (1/8) inch in diameter, and / or up to three chips on the remainder of the hood at no charge. b. Up to 10 chips in the leading edge of the hood and / or up to six chips on the remainder of the hood will be charged a $40 appearance charge. c. Over ten chips in the leading edge of the Hood and / or over six chips on the remainder of the Hood will require a minimum of a hood panel refinish. d. Scratches that individually do not exceed ¼ inch in length may be used in any combination with chips but not to exceed the quantities shown above. HOOD PANEL CONDITIONS HOOD – LEADING EDGE, FIRST 5” HOOD – ALL BUT LEADING EDGE CHARGES Maximum of 6 chips / scratches Maximum of 3 chips / scratches Non-Chargeable Maximum of 10 chips / scratches Maximum of 6 chips / scratches. $40.00 Appearance fee Greater than 10 chips / scratches Greater than 6 chips / scratches Hood Panel Refinish See B. Sheet Metal and Paint above for additional details. 8. Chips and scratches, that exceed the guidelines outlined above, will be charged for Panel Refinish. 9. Vehicles with damage confined to either the upper or lower half of a panel may qualify for a partial panel repair.A partial panel repair can only be considered when there is a clean break between the upper and lower portion of the panel.A clean break is defined as a body side molding, cladding, etc. that runs from one end of the panel to the other with no gaps at either end.Body lines are not a clean break and partial panel repair does not apply. A partial Deck Lid / Lift gate repair has been added for an area below a molding that goes from end to end on the Deck Lid or Lift gate.An example would be the Chevrolet Impala with an area of approximately 2 inches below the Deck Lid Molding.This is not a spot repair and cannot be used above the molding. The floor of a pick-up truck box is considered one panel and is covered by the above guideline of two dents per panel no larger than (1) inch that does not break the paint.One dent to each wheelhouse no larger than (1) inch, that does not break the paint, is acceptable.Paintless Dent Removal cannot be used on the floor or wheelhouse of a pick-up truck. C. CONVERTIBLE TOPS The following are acceptable return conditions with regard to convertible tops: 1. Stains that can be removed by normal reconditioning. 2. Abrasions that are not visually offensive. 3. Top structure must be operational and not damaged. 6 Attachment 1C and 3C GENERAL MOTORS 2 DAILY RENTAL ACQUISITION PROGRAM TURN-IN STANDARDS and PROCEDURES Effective for all vehicles inspected and accepted on or after March 12, 2012 D. FRONT AND REAR BUMPERS Bumpers will be inspected from a standing position. The following are acceptable return conditions with regard to front and rear soft painted bumper fascia and textured bumpers: 1. A maximum of two dents, no larger than one inch that do not break the paint are no charge. Dents that encroach on the edges of the license plate pocket and impressions of screw heads would continue to be chargeable damage. 2. Maximum of two scratches per bumper that are no longer than two (2) inches and no wider than ¼ inch or, one scratch no longer than four (4) inches and no wider than ¼ inch that penetrates the color coat, exposing the black bumper material, but not penetrating the black bumper material requiring filler are non-chargeable. 3. Minor indentations in the rear bumper cover, directly below the trunk opening, with minimal paint damage are non-chargeable. 4. On bumper covers with no other chargeable damage, one to six chips 1/8 inch or less per bumper cover are no charge.Seven to 15 chips per bumper cover will require a minimum of a $20 Appearance Fee.Bumpers with greater than 15 chips will be charged for a partial bumper repair.Scratches that individually do not exceed ¼ inch in length may be used in any combination with chips but not to exceed the quantities shown above. BUMPER CONDITIONS FRONT OR REAR BUMPER FASCIA CHARGES A maximum of two dents, no larger than one inch that do not break the paint Non-Chargeable Maximum of two scratches per bumper no longer than 2” and no wider than ¼”or, one scratch no longer than 4” and no wider than ¼ inch Non-Chargeable Minor indentations in the rear bumper cover, directly below the trunk opening, with minimal paint damage Non-Chargeable 7 Attachment 1C and 3C GENERAL MOTORS 2 DAILY RENTAL ACQUISITION PROGRAM TURN-IN STANDARDS and PROCEDURES Effective for all vehicles inspected and accepted on or after March 12, 2012 BUMPER COVERS WITH NO OTHER DAMAGE Maximum of 6 chips / scratches per bumper Non-Chargeable 7 to 15 chips / scratches per bumper $20.00 Appearance Fee Greater than 15 chips / scratches per bumper Minimum Partial Bumper Repair See D. (Front and Rear Bumpers) above for additional details. 5. The front and rear bumper fascia may be mis-aligned due to a low impact collision.A charge of $50.00 has been added for the front and rear bumper to re-attach any disconnected fasteners and align the bumper fascia when no other damage is present.This repair cannot be used for a poor previously repaired bumper, only minor misalignments without paint damage. 6. Damage on the underside of the bumper, observed during the undercarriage inspection, other than breakage, will not be chargeable.Cracked or broken bumpers, regardless of location, will remain chargeable as a repair or replacement. 7. Partial bumper repairs may be charged using the following criteria for either painted or textured bumpers: a. A partial bumper repair can be performed on a rolling third or 33% of the bumper.The damage can be anywhere on the bumper as long as it is confined to an area equal to a continuous third of the bumper’s length. b. Partial bumper repairs cannot be used for vehicles utilizing paints commonly referred to as pearl or tri-color due to color matching concerns, refer to bulletin RS-11-13 for tri-color / pearl paint codes. c. The $20 appearance fee may be used on bumpers in conjunction with a partial bumper repair if the damage is located on different areas of the bumper. (Example) The partial bumper charge can be assessed for damage to the center of the bumper and an appearance fee for minor chips on the left end of the bumper eliminating the need to charge for a full refinish. 8. Cracked or punctured bumper fascias will be charged a minimum partial bumper repair fee of $125.00 for painted bumpers and $175.00 for textured bumpers per the parameters below. a. Crack(s) in the bumper, not exceeding a total combined length of four (4) inches in total, or a puncture not exceeding the diameter of a U.S. quarter. b. Amaximum of two dents, individually not exceeding two (2) inches in diameter and confined to 1/3 of the bumper area. 9. Bumpers that are both painted and textured or two tone will be treated as separate chargeable bumpers and charged the full repair amount for each panel if the damage follows the above guidelines. License plate screw holes in the front bumper cover used to attach the license plate to the bumper, without the proper bracket, will be charged a minimum of a partial bumper repair at $125.00. Metal bumpers, either painted or chrome. a. A maximum of two scratches or chips per bumper that are no longer than two (2) inches and no wider than ¼ inch or, one scratch no longer than four (4) inches and no wider than ¼ inch that penetrates the color coat, that would not require filler are acceptable at no charge. 8 Attachment 1C and 3C GENERAL MOTORS 2 DAILY RENTAL ACQUISITION PROGRAM TURN-IN STANDARDS and PROCEDURES Effective for all vehicles inspected and accepted on or after March 12, 2012 b. A maximum of two (2) dents that are individually no larger than one (1) inch in diameter and do not damage the paint or chrome will be charged $100.00. c. Damage exceeding the above criteria will be charged for a bumper replacement including damage that removes any chrome plating on a metal bumper. E. TIRES The following are acceptable conditions regarding all tires including full size spare tires which must meet the same inspection criteria as a road tire: The space saver spare tire used on most General Motors vehicles does not fall into the same criteria as the four road tires.The space saver spare must be in the vehicle, inflated and undamaged.The minimum 5/32 inch tread depth requirement does not apply.They also may not be the same make as the road tires. 1. All tires must have 5/32 inch or better original tread across all primary tread grooves without any exposed belts.All tires must match by size, make and type. 2. Only GM original equipment tires or GM approved replacement tires are acceptable.Refer to Exhibit F - GM Approved 2012 Replacement Tire Table. 3. When the replacement tire shown in Exhibit F is not available the first step should be to contact the tire manufacturer through the Customer Assistance phone number.This information is located in the Tire Warranty Book included with the vehicle’s warranty information.If the replacement tire cannot be located a replacement exhibiting the same TPC code as the original tire may be used, however, all tires must match by size, make and type. 4. Tires without a TPC rating or when another manufacturer cannot supply the same TPC rated tire, any other OE supplier shown on Exhibit F can be used as long as the tire matches the original by size, load rating and speed rating.The same rule as above will apply, all four tires must match by size, make and type. 5. Tires with mushroom-type plugs, installed from the inside out, in the tread only, are acceptable.All other plugs / patches are not acceptable.General Motors reserves the right to charge the Daily Rental Company via the MET Tire Program for any unacceptable plugged tire found and replaced prior to the sale of the vehicle, with no right to review. 6. Exhibit G - MET Tire Program, provides details for tire replacement under the MET program.This program is available to Daily Rental Companies at their discretion. 9 Attachment 1C and 3C GENERAL MOTORS 2 DAILY RENTAL ACQUISITION PROGRAM TURN-IN STANDARDS and PROCEDURES Effective for all vehicles inspected and accepted on or after March 12, 2012 F. WHEELS, COVERS AND ALUMINUM WHEELS Refer to Exhibit J for GM approved wheel repairs. Wheel description and nomenclature 1. Stamped Steel Wheel – A base wheel usually painted black which utilizes a hub cap or wheel cover. 2. Aluminum / Alloy Wheel – A wheel made of aluminum or aluminum alloy.These wheels are typically coated with either, 1) clear coat 2) paint with or without clear coat 3) polished and clear coated or 4) chrome plated. The following are acceptable return conditions for aluminum / alloy wheels, stamped steel wheels, and wheel covers with any appropriate charges.See Exhibit J. for additional information: 1. Description of non-chargeable conditions. a. The face of the wheel cover or wheel may have a maximum of two (2) light scratches or scuffs to the surface not penetrating through to the base material that are no longer than 1 1/2 inches and no wider then 1/4 inch. b. Light scratches or scuffs within one inch of the outside edge of the wheel or wheel cover are acceptable, provided they do not, in total, exceed one-third (1/3) the circumference of the wheel. 2. A $50 MET Appearance Charge will be assessed for abrasions and scratches, exceeding those outlined in number one above, that do not remove material or distort the outer edge of the wheel. a. Damage must be limited to the outer one (1) inch of the edge of an Aluminum or Alloy wheel that can be removed with light sanding. b. The damage cannot, in total, cover more than 25% of the wheel’s rim area. 3. Scratches, scuffs or gouges that remove material or distort the outer edge of the wheel can be repaired.The following prices apply to aluminum, alloy and chrome plated steel wheels as shown in Exhibit J. a. All car and truck aluminum / alloy with clear coat or painted surface $165.00, b. All car and truck chrome plated aluminum / alloy or steel $205.00. c. All car and truck brightly polished aluminum $235.00. 4. Gouges of the base material in the center or spoke area of the aluminum / alloy wheel are not repairable and must be charged for a replacement. G. VEHICLE LIGHTING The following are acceptable return conditions with regard to vehicle lighting: 1. All lights/lamps must be operational.(Front, Rear, Side and Interior) H. INTERIOR SOFT TRIM AND CARPETS The following are acceptable return conditions with regard to interior soft trim and carpets: 10 Attachment 1C and 3C GENERAL MOTORS 2 DAILY RENTAL ACQUISITION PROGRAM TURN-IN STANDARDS and PROCEDURES Effective for all vehicles inspected and accepted on or after March 12, 2012 1. All stains which can be removed by normal reconditioning are non-chargeable. 2. Maximum of one (1) burn that is not larger than one-quarter (1/4) inch in diameter and not through the backing material is non-chargeable. 3. For tears or cuts in leather, vinyl or cloth, on soft interior trim panels, the following damage charges will apply. a. $100.00 for tears or cuts not longer than two inches in leather or vinyl. b. $70.00 for tears or cuts not longer than two inches in plain cloth, with no pattern. c. For tears or cuts up to four inches the damage charge is $125.00 for leather or vinyl and $90.00 for plain cloth, with no pattern. d. The above repairs cannot be utilized if the damage crosses a seam in the material. e. Damage exceeding the above criteria will require a trim panel part replacement. 4. Carpet stains that require bleaching and dying of the carpet will be charged $65 per section, i.e. right front, left front, etc. 5. Torn or punctured carpet may be repaired using the following pricing: a. $50 charge for a puncture not exceeding ¾ inch in diameter. b. $125 charge for a tear not exceeding two (2) inches in length. 6. Damage exceeding the above defined conditions, in number 4 and 5 above,will require carpet replacement. I. CARPET RETAINERS/ SILL PLATES The following are acceptable return conditions with regard to carpet retainers/sill plates: 1. Carpet retainers and sill plates must be in place. 2. Minor surface scuffs/scratches are acceptable. J. VEHICLE GLASS 1. The following are acceptable return conditions with regard to rear windows, side / door windows, and any stationary glass: a. Minor pinpoint chips or vertical scratches in the side / door glass will be acceptable and noted in the non-chargeable portion of the AD006. b. Minor pinpoint chips to any stationary or rear glass is acceptable as a non-chargeable condition. c. Any damage more severe than stated above will render the vehicle Currently Ineligible and must be released to the rental account for repair. Only windshields can be charged as a MET Program charge or part replacement.Door, side and rear windows cannot be charged as current damage and must be considered Currently Ineligible and released to the rental account for repair.A $75.00 Re-inspection Fee will be charged upon the vehicle’s return. 2. Windshield a. Pinpoint chips are non-chargeable providing the glass is not sandblasted.Sandblasted glass is defined as a series of pinpoint chips in a concentrated area. 11 b. Four (4) chips (without legs) from one-eighth (1/8) inch not to exceed three sixteenth (3/16) inch are non-chargeable providing no more than two (2) chips reside in the driver's side wiper area. c. Chips (without legs) one-eighth (1/8) inch or less located within one (1) inch inbound from the "Frit Band" (windshield outer perimeter darkened area) are non-chargeable. d. General Motors will not accept glass that has been repaired.Only OEM glass is acceptable (see Exhibit H: GM Windshield Glass Manufacturers.) e. Damaged windshields may be replaced under the terms of the MET program. 3. General Motors reserves the right to charge the Daily Rental Company $220 for each windshield replaced at auction prior to sale of vehicle where previously written as “chipped no charge”, with no right to review. III. ORIGINAL EQUIPMENT, AFTERMARKET EQUIMENT AND ACCESSORIES A. Original Equipment - All original equipment and accessories noted on the factory invoice must be on the vehicle.All missing parts (such as body side moldings, wheel covers, trunk mat, spare tire, correct rear van seats, jack and wheel wrench) are to be replaced prior to return and must be original GM equipment.All OEM options and accessories must be installed on the vehicle prior to being placed in daily rental service. B. After-Market Equipment - Any after-market parts or accessories i.e. GPS / navigational systems, pick-up truck bed liners, running boards, etc. installed by the rental account or their agent must have priorGM Remarketing approval prior to installation.Drilling, electrical modifications, etc. without prior approval will render the vehicle permanently ineligible.Pick-up truck bed liners, running boards, etc. must be left on the vehicle at turn back. IV. MISSING EQUIPMENT PROGRAM (MET) A. The Missing Equipment Program (MET) is designed to expedite turn-in by allowing the Daily Rental Company to pay for select missing parts or accessories as determined by GM Remarketing (refer to Exhibit C), as opposed to the Daily Rental Company replacing the part or accessories.MET items will be deducted from the repurchase payment to theDaily Rental Company.MET items will not be included as part of the $450 chargeable damage allowance (Refer to Section I-D, Damage Allowance). B. Vehicles turned in with one or all the mats missing, on vehicles so equipped, will be assessed a MET charge for missing mats or for the set if none are returned with the vehicle.All vehicles will be assessed the appropriate MET fee for any missing floor mats.Floor mats are required per the “Minimum Equipment Requirements”. C. Keyless remote / key fobs must be operational.Key fobs that are not functional will be charged $30.00 for re-programming.Missing key fobs will be assessed the programming fee, which is included in the Met fee for the missing key fob(s).Missing keys utilizing an integral Keyless Remoteand key will be charged the Keyless Remote MET charge as they are not serviced separately. 12 Attachment 1C and 3C GENERAL MOTORS 2 DAILY RENTAL ACQUISITION PROGRAM TURN-IN STANDARDS and PROCEDURES Effective for all vehicles inspected and accepted on or after March 12, 2012 V. VEHICLE INTEGRITY A. Damage which compromises the integrity of the vehicle, repaired or not, will be grounds for rejecting the vehicle as a permanent reject.Minor damage that has not been repaired (i.e., small dents, scrapes, or scratches) which does not compromise the structural integrity of the vehicle is acceptable on the following components: 1. Floor Panel / Trunk Floor 2. Mid – Rail Assembly(See Exhibit D) 3. Outer Rocker Panels / Pinch Welds 4. Frame Rails / Rail Extensions 5. Sub-Frame Assemblies (Engine Cradles) (See Exhibit D) B. Total time for Frame Set-up and Measure of 2.0 hours or less and 1.5 hours or less for any cosmetic repairs is acceptable, on the following components, provided there is no structural damage and the repairs meet GM standards: 1. Frame Rail / Rail Extensions 2. Apron / Upper Reinforcements 3. Cowl Panel 4. Hinge / Windshield "A" Pillar 5. Center / "B" Pillar C. The cosmetic repair time shown above is just that, cosmetic.This may include aligning the ends of the frame rails to align the bumper, etc.Pulling or sectioning frame rails, doorframes, and pillars are not acceptable repairs for rental vehicles being turned back to General Motors.A cosmetic repair to frame rails does not include adding body filler / Bondo.This practice will permanently reject the vehicle. D. Repaired damage or replacement of the following components is acceptable: 1. Radiator Core Support 2. Frame Rail Extensions 3. Engine Sub-Frame 4. Outer Rocker Panel 5. Rear Body Panel 6. Quarter Panel (Proper Sectioning is Acceptable) 7. Roof (Repair only, no repair to the Roof Rails) E. Vehicles with misaligned door(s) exhibiting any of the following conditions must be considered currently ineligible (CI) due to the difficulty in determining the cause of the misalignment and or appropriate repair charges: 1. The door “ramps up” on the lock striker when closing but may be aligned when closed and latched. 2. The door contacts any part of the door opening or door frame. 3. Any contact with surrounding panels. 4. When previous repairs involving the misaligned door are observed, the misalignment must be considered a poor previous repair and released to the rental account for correction. 13 Attachment 1C and 3C GENERAL MOTORS 2 DAILY RENTAL ACQUISITION PROGRAM TURN-IN STANDARDS and PROCEDURES Effective for all vehicles inspected and accepted on or after March 12, 2012 VI. LITIGATION LIABILITY Non-disclosure of damages or the use of non-GM OEM parts by the Daily Rental Company may result, at GM's discretion, in the Daily Rental Company being named as a participant in any litigation brought against GM.If a Daily Rental Company attempts to return vehicles with non-disclosed damage, or purposely conceal prior repairs, it will result in GM refusing to accept additional vehicles for turn-back. VII. GENERAL TURN-IN PROCEDURES A. FORECAST 1. At least 30 days prior to vehicle turn-in, the GM Remarketing Department is to be notified, in writing (E-mail) by the Corporate Office of the Daily Rental Company of the following: a. Turn-in location b. Quantity Please E-mail this forecast to your Account Representative.E-mail address can be found in Section IX-C. 2. Two weeks prior to turn-in, the Daily Rental Company is to advise the GM approved turn-in location of tentative quantities and days for turn-in via written confirmation.GM reserves the option to limit daily returns.Failure to comply with this procedure may result in GM's refusal to allow any vehicle to be returned, thus delaying the actual acceptance date. B. DELIVERY Vehicles returned for repurchase shall be delivered to a GM approved turn-in location and parked in the designated return area at no expense to GM.A list of GM approved locations is attached and is subject to change at GM's discretion (Exhibit D).Normal operating hours for delivery is 8am to 5pm, Monday through Friday.The Daily Rental Company should allow sufficient time to prepare the vehicle for turn-in, i.e. clean, vacuum, repaired/replaced items, etc. C. INSPECTION 1. Vehicles will be inspected by an authorized representative of GM, using the electronic Form AD006.The initial vehicle inspection will be provided to the Daily Rental Company at General Motor's expense.The Daily Rental Company will be charged $75 for each inspection and/or verification required after the initial inspection.Hawaii vehicles will be charged $115 for each inspection required after the initial inspection. 2. The $75 re-inspection fee will be charged when a vehicle has been previously inspected and removed by the Daily Rental Company prior to acceptance, or when the Daily Rental Company replaces MET items. 14 Attachment 1C and 3C GENERAL MOTORS 2 DAILY RENTAL ACQUISITION PROGRAM TURN-IN STANDARDS and PROCEDURES Effective for all vehicles inspected and accepted on or after March 12, 2012 D. REVIEWS 1. The Met/Non-Met report will be printed twice daily - at mid-day and end-of-business (5:00 PM).The end-of-day report will not contain the day's summary but rather summarize what was completed after the mid-day report. 2. Vehicle worksheets are printed and available throughout the day. 3. Reviews can be conducted throughout the day.However, reviews must be completed prior to three (3:00) PM the day following printing of the worksheet.This will permit prompt shipment of vehicles.If the review is not completed prior to three (3:00) PM, the vehicle will be processed as per the original inspection. 4. Vehicles with current damage not exceeding $450 and MET charges collectively not exceeding $100 will be processed as written, with no right to review.Keyless entry key fob programming is not included in the $100 total and is not considered a reviewable MET charge. 5. After a vehicle has been reviewed by the rental account representative and the site inspection provider representative, any agreed upon changes must be signed and dated by both parties on the Yard Worksheet.The change(s) must be clearly noted on the Yard Worksheet to aid in tracking the change(s).Without this notation it is very difficult to accurately determine which line was changed and to what extent, should a question arise in the future.Not clearly noting the changes can also lead to errors when inputting the changes to update the inspection. 6. Additionally, it is the responsibility of the inspection provider to enter all agreed upon changes into their inspection system and processed to RIMS so the charges are added or removed from the Condition Report prior to acceptance.Yard worksheets that were changed after the review process must be retained for a minimum of 6 months.Failure to make agreed upon changes may result in a chargeback to the inspection provider for the cost of the inspection. E. ACCEPTANCE 1. A copy of the Form AD006 or an electronic file will serve as the acceptance receipt for the Daily Rental Company.The date used to stop depreciation will be identified on the acceptance line of Form AD006 or on the electronic file. 2. The Daily Rental Company will have three (3) business days from the vehicle turn-in date to provide the vehicle title to a GM approved Title Center in order to receive the turn-in date as the depreciation stop date/acceptance date (should all other conditions be satisfied). The day the vehicle is turned in is considered the first business day.See Exhibit I for more details. F. REJECTS 1. Rejected vehicles left at marshalling yards in excess of three (3) business days upon removal notification may result in no additional vehicles being approved for return. 2. Vehicles at an auction waiting for title more than 30 days must be removed by the Daily Rental Company.The vehicle will be classified as Currently Ineligible and will be assessed a re-inspection fee if / when it is returned. Neither General Motors nor any approved turn back location is responsible responsible for any liability regarding rejected vehicles, not removed within three (3) business days 15 Attachment 1C and 3C GENERAL MOTORS 2 DAILY RENTAL ACQUISITION PROGRAM TURN-IN STANDARDS and PROCEDURES Effective for all vehicles inspected and accepted on or after March 12, 2012 3. Vehicles that are classified as a Permanent Reject by the inspection provider will be assessed a $75 service charge.General Motors Remarketing will provide a quarterly invoice which will include the turn back location, turn-in date, VIN, and the reject reason. 4. It is General Motors’ practice to ship vehicles once they pass the inspection process, with or without acceptance.On rare occasions, a title may not be sent to the Title Center in time and the vehicle exceeds the maximum allowable in-service time.Depending on the timing, the auction that received the vehicle, may recondition the vehicle and / or perform repairs in preparation for sale.Should this occur due to the rental account not sending the title and the vehicle becomes ineligible for repurchase by GM, the charges for these services along with the shipping cost will be charged to the rental account, and paid, prior to releasing the vehicle back to the account. G. OTHER 1. Mechanical and body shop labor rates used to calculate chargeable damage will be subject to change.The following are the current labor rates for metal repairs, paint, and mechanical (part replacement): a.$37.80 Metal Repair b.$37.80 Paint c.$38.00 Part Replacement (mechanical) 2. In the event a vehicle is returned to General Motors in error, the following guidelines will be used to return the vehicle to the rental account. a. Rental Account request for vehicle return “prior” to acceptance Vehicle will be temporarily rejected by General Motors and the vehicle will be returned to the Daily Rental Company. If the vehicle is returned at a later date, a $75.00 re-inspection fee will be charged. 3. Rental Account request for vehicle return “after” acceptance a. Payment can be stopped - The vehicle will be released to the Daily Rental Company from its current location.A $250 administrative fee will be charged to the Daily Rental Company in addition to all other expenses incurred by GM on the vehicle, including but not limited to inspection fees, shipping, marshalling yard, and auction expenses, on a cost basis. b. Payment cannot be stopped or funds have already been disbursed - The vehicle will not be returned to the rental account. 16 VIII. PERMANENTLY REJECTED VEHICLES A. Should disqualifying damage be noted after vehicle acceptance, General Motors will invoice the Daily Rental Company for the vehicle purchase price, an administrative fee of $250, plus any additional costs incurred following vehicle acceptance by GM (i.e., freight, cleanup, repairs), by a debit to current funds, or if no funds are available, a check forwarded to: General Motors Corporation Fleet and Commercial Operations - Remarketing Renaissance Center Tower 100, 19th Floor MC 482-A19-B36 Detroit, MI 48265-1000 B. Vehicles removed from the program in accordance with the terms and conditions of the Program become the responsibility of the Daily Rental Company.The Daily Rental Company is responsible for arranging vehicle pick-up at a location designated by General Motors. IX. MISCELLANEOUS ITEMS A. GENERAL RETURN FACILITY GUIDELINE Any abuse of personnel or property at a GM authorized return facility by a Daily Rental Company representative will result in the immediate expulsion of said person from the GM authorized return facility. B. HOLIDAYS General Motors approved turn-in locations will be closed on the following dates: 2012 CY – May 28th, July 4th, September 3rd, November 22nd & 23rd and December 24th, through January 3, 2013. The last day for rental returns at year end will be December 20, 2012 with reviews completed by December 21, 2012. General Motors reserves the right to amend this list of dates at its discretion. 17 Attachment 1C and 3C GENERAL MOTORS 2 DAILY RENTAL ACQUISITION PROGRAM TURN-IN STANDARDS and PROCEDURES Effective for all vehicles inspected and accepted on or after March 12, 2012 C. CONTACT INFORMATION All questions pertaining to the foregoing Turn-In Standards and Procedures should be directed to the appropriate General Motors Remarketing Customer Support Team Member: GM RENTAL SUPPORT GROUP John Pruse, Manager 313-665-1410 john.pruse@gm.com Sandy Grinsell, Enterprise / Vanguard / Licensees andHertz and Licensees 313-667-6437 sandy.grinsell@gm.com Tom Martin,Avis Budget / Licensees, Inspection Providers, Technical Bulletins and Rental Return Guidelines 313-667-6434 thomas.martin@gm.com Audre’ Walls,Independent Rental Accounts,Dollar Thrifty an HP. Inspection Providers and Special Projects 313-667-6444 audre.walls@gm.com 18 EXHIBIT A GENERAL MOTORS VEHICLE CATEGORIES / PRIOR REPAIR LIMITS CATEGORY #1 CATEGORY #2 CATEGORY #3 CATEGORY #4 CHEVROLET CHEVROLET CHEVROLET CHEVROLET Aveo Equinox Impala Corvette Cruze Malibu Camaro Suburban HHR Captiva Express Van Tahoe Sonic Colorado Spark GMC Silverado BUICK Terrain Traverse Lucerne BUICK CADILLAC LaCrosse (All Models) Regal Enclave GMC Verano Yukon / XL GMC Savana Van Canyon Sierra Acadia 19 Attachment 1C and 3C GENERAL MOTORS 2 DAILY RENTAL ACQUISITION PROGRAM TURN-IN STANDARDS and PROCEDURES Effective for all vehicles inspected and accepted on or after March 12, 2012 EXHIBIT B PAINTLESS DENT REMOVAL (PDR) PROCESS AND LIMITATIONS A. PDR Categories 1. Size of rounded dent, up to four (4) inches in diameter. 2. Number of dings per panel, up to seven (7) per panel, at $50 per panel. 3. Number of dings per panel, between eight (8) and twelve (12) per panel, at $75 per panel. 4. Number of dings per panel, between thirteen (13) and fifteen (15) per panel, at $100 per panel. 5. One single dent, up to six (6) inches in diameter or one large shallow dent up to 18 inches in the hood, roof or deck lid, at $100. B. PDR Process - The PDR process can be utilized in the repair of the following areas: 1. Dings and dents varying in size and shape. 2. Minor creases, shallow palm prints and protrusions. 3. Dents in body feature lines. C. PDR Limitations 1. General Motor’s inspection providers will utilize the Dent Wizard, Paintless Dent Removal Guide to determine panel accessibility by vehicle. 2. Creases that exceed six (6) inches will not be considered. 3. Sharp creases, regardless of size, will not be considered. 4. If the paint is broken, PDR is not to be considered, unless otherwise specified by panel or area. 5. No hole drilling will be acceptable in the PDR process. 6. PDR may be used to repair existing, qualifying PDR repairable, damage to a previously repaired panel that meets GM and industry repair standards.PDR is not acceptable for use on a poor previously repaired panel. 7. The Dent Wizard Glue Stick process can be used to repair dents where previously not assessable.The charge for this process is the same as traditional PDR.Please see the requirements for a Glue Stick repair to be considered below. a. No paint damage may exist in or near the area to be repaired.This process will pull damaged or loose paint away from the body. b. The vehicle must have original factory paint as consistency in base coat and clear coat offer the best opportunity for a successful repair. c. A dime to a half dollar size dent either round or oval can be considered for this type of repair. d. Shallow or soft impacts with a depth of a ¼ inch or less that is NOT creased or sharp may be considered for a glue stick repair. e. Damage on a panel edge or body line cannot be considered for a glue stick repair. D. If the damage exceeds the PDR limitations of these guidelines, paint and metal time will apply. 20 Attachment 1C and 3C GENERAL MOTORS 2 DAILY RENTAL ACQUISITION PROGRAM TURN-IN STANDARDS and PROCEDURES Effective for all vehicles inspected and accepted on or after March 12, 2012 EXHIBIT B Cont’d PAINTLESS DENT REMOVAL (PDR) PROCESS AND LIMITATIONS, Cont’d. E. Hail damaged vehicles. Most hail damaged vehicles are considered minor dents as there are only a few on some panels.Others however have a large number of dents per panel and do not qualify for normal Paintless Dent Removal (PDR) pricing. Vehicles exhibiting major hail damage must be evaluated in conjunction with Bulletin RS-08-17 issued March 4, 2009, “Vehicles with Excessive Existing Damage”.The pricing for these hail damage repairs are much different than the normal PDR pricing as is the repair process for this type of excessive damage. Please use the following criteria when inspecting a vehicle with existing hail damage: · Panels with 15 or fewer small hail dents, with no paint damage, may be written with the normal PDR charge of $50 for 7 dents or less, $75 for 8 to 12 dents or $100 for 13 to 15 dents per panel. · Vehicles with a single panel over 15 small hail dents must be charged a paint and metal repair, with the appropriate repair time. · When more than one panel is hail damaged and the number of dents exceeds 15 per panel, the vehicle must be designated as “Currently Ineligible” and gate released to the rental account for repair of the damaged panels prior to return. Vehicles released to the rental account must have the damage disclosure updated to reflect the additional repairs and the vehicle must be repaired to less than $100 of existing damage. 21 Attachment 1C and 3C GENERAL MOTORS 2 DAILY RENTAL ACQUISITION PROGRAM TURN-IN STANDARDS and PROCEDURES Effective for all vehicles inspected and accepted on or after March 12, 2012 EXHIBIT C MET PROGRAM PRICE LIST MET Part Description PRICE Navigational CD / DVD 14 Inch Tire 15 Inch Tire 16 Inch Tire P 16 Inch Tire T 17 Inch Tire All 18 Inch Tire All 19 Inch Performance Tire 19 Inch ALL OTHER 20 Inch Tire All 22 Inch Tire All Wheel Appearance Fee $ 50 Cargo Cover – TrailBlazer / Envoy Rear Floor Storage Cargo Net – Trunk $ 17 Cargo Package Shelf Cargo Shade CD DVD Storage Holder $ 15 Cell Phone / Sun glass Holder $ 18 Cigarette Lighter $8 Cigarette Lighter – Multiple $ 16 Console – Second Row Mini Van Cup Holder Cup Holder – Multiple $ 30 Dirty Interior Dome Light Cover $5 Dome Light Cover – Multiple $ 10 DVD Remote $ 48 DVD Wireless Headphone (1) $ 55 DVD Wireless Headphone (2) Emergency Highway Package $ 144 Floor Mat – Cargo Area – SUV and Van Floor Mat Set – Front – Passenger Car Floor Mat Set – Front – SUV Floor Mat Set – Front – Van Floor Mat Set – Rear – Passenger Car Floor Mat Set – Rear – SUV Floor Mat Set – Rear – Van Foot Pedal Pad $5 Foot Pedal Pad – Multiple Hanger Hook $5 Hawaii Outer Island Shipping Fee Hawaii Ship Back Surcharge Interior Emblem $8 22 Attachment 1C and 3C GENERAL MOTORS 2 DAILY RENTAL ACQUISITION PROGRAM TURN-IN STANDARDS and PROCEDURES Effective for all vehicles inspected and accepted on or after March 12, 2012 Interior Emblem – Multiple $ 16 Key - Electronic Engine Keyless Remote (1) Includes programming Keyless Remote (2) Includes programming Keyless Remote Reprogram 1 or 2 $ 30 Manual – All Other Manual – Cadillac MET Verification Misc. MET #1 $ 10 Misc. MET #2 $ 20 Misc. MET #3 $ 30 Misc. MET #4 Misc. MET #5 Onstar Antenna (Glass Mounted) $ 32 Organizer Package Cargo Radio Knob $5 Repair Verification $ 75 Seat Belt Molding $5 Spare tire cover (Passenger car - trunk) Trunk Mat – Cadillac Air Compressor Kit EXTERIOR Antenna Mast $8 Body Side Mldg F Dr Car Body Side Mldg F Dr Trk Body Side Mldg F Fdr Car Body Side Mldg F Fdr Trk Body Side Mldg Qtr Pnl Car Body Side Mldg Qtr Pnl Trk Body Side Mldg R Dr Car Body Side Mldg R Dr Trk Convertible Boot – Center Cover Convertible Boot – Outer Cover Convertible Boot Bag Door Revel Mldg Car 1 Door Revel Mldg Car 2 Gm Logo Small All $4 Hood Ornament Name Plate Rear Car Name Plate Rear Trk Plastic Lug Nut Cover Rocker Mldg Car 1 Rocker Mldg Car 2 Rocker Mldg Trk 1 Rocker Mldg Trk 2 Roof Seam Molding Lt Car Roof Seam Molding Rt Car Spare Tire Cover – Truck Only 23 Attachment 1C and 3C GENERAL MOTORS 2 DAILY RENTAL ACQUISITION PROGRAM TURN-IN STANDARDS and PROCEDURES Effective for all vehicles inspected and accepted on or after March 12, 2012 Spare Tire Hanger – Van Wheel 1Cover Truck Wheel 1 Cover Car Wheel 1 Ctr Cap Car Wheel 1 Ctr Cap Trk Wheel 2Cover Truck Wheel 2 Cover Car Wheel 2 Ctr Cap Car Wheel 2 Ctr Cap Trk Wheel 3Cover Truck Wheel 3 Cover Car Wheel 3 Ctr Cap Car Wheel 3 Ctr Cap Trk Wheel 4Cover Truck Wheel 4 Cover Car Wheel 4 Ctr Cap Car Wheel 4 Ctr Cap Trk Windshield Glass MISCELLANEOUS – MET ITEM The MET program also includes the acceptance of vehicles with miscellaneous missing or broken items to facilitate vehicle turn-ins.Examples of these items are: Ø Missing/broken knobs and switches Ø Loose rear speaker wires Ø Missing windshield washer cap Ø Missing emblems The MET codes for these items reflect a flat rate charge as follows: MET #1……………$10 MET #2……………$20 MET #3……………$30 MET #4……………$40 MET #5……………$50 Hawaii Outer Island Shipping Fee…………….………$75 Hawaii Ship-Back Surcharge. ……………$450 “Poor Prior Repairs” – Maximum……………$700 24 Attachment 1C and 3C GENERAL MOTORS 2 DAILY RENTAL ACQUISITION PROGRAM TURN-IN STANDARDS and PROCEDURES Effective for all vehicles inspected and accepted on or after March 12, 2012 EXHIBIT D MID – RAIL ASSEMBLY The Mid – Rails are structural components located directly below the occupant compartment of a vehicle just inboard of the inner rocker panel.They are welded to the Torque Box and the vehicle floor pan. A. ACCEPTABLE DAMAGE 1. Minor dents in the Torque Box Cover not caused by collision. 2. Minor dents in the surface of the Mid-Rail that do not bulge, dent or in any way deform the sides of the rail. 3. Stamped holes in the Mid - Rail that are enlarged or deformed but not torn. 4. Scrapes and scratches confined to the surface of the Mid-Rail not exceeding 12”. 5. Minor damage to the Mid - Rail caused by the assembly process’ use of Jigs and Fixtures. B. REPAIRS 1. There are no acceptable or approved repairs. C. CAUTIONS 1. TIE DOWN HOLES a. Mid – Rails are not a component of vehicle tie down.Stamped holes in the Mid – Rail cannot be used for vehicle tie down. In order to clarify securement requirements for vehicles shipped on haulaway equipment, all vehicles must be shipped utilizing soft-tie straps, except for those identified below. The following vehicles are currently using the traditional chain tie down process.Chevrolet Silverado and GMC Sierra (all configurations), Yukon, Tahoe, Escalade, Yukon XL, Suburban, Escalade EXT, Chevrolet Express and GMC Savana Vans. Requirements for soft-tie straps on haulaway equipment: 1. Tie down holes have been eliminated on all General Motors Passenger Cars and Crossovers.Those that still have the tie down holes may not be reinforced and must not be used to secure the vehicle for shipping.Chains must never be used on undercarriage components for tie down purposes. This tie down procedure MUST be used when transporting the identified General Motors vehicles by truck.Rental vehicles returned to General Motors for repurchase that exhibit a torn or damaged undercarriage, from improper tie down, may result in the vehicle being permanently rejected. 25 Attachment 1C and 3C GENERAL MOTORS 2 DAILY RENTAL ACQUISITION PROGRAM TURN-IN STANDARDS and PROCEDURES Effective for all vehicles inspected and accepted on or after March 12, 2012 2. JACKING AND LIFTING a. Significant damage to the Mid – Rail can occur from improper lifting. b. Reasonable care should be taken when jacking or lifting any vehicle.Proper jack and hoist placement locations are shown in the vehicle’s Owner’s Manual and Shop Manual. ENGINE CRADLE The engine cradle is generally the lowest part of the vehicle.Due to its location on the vehicle, it is subject to abrasions, scarring, and minor denting from road debris.These conditions are normal and not indicative of a product failure or evidence of prior front-end damage. Upon inspection, minor conditions such as the above are to be noted, as non-chargeable as long as there is no disclosure of prior damage or repair to the front of the vehicle, or evidence of misalignment.The Turn Back Guidelines clearly allow the Rental Account to replace the engine cradle, as it is a bolt on part.Sectioning or pulling this part is not allowed. 26 Attachment 1C and 3C GENERAL MOTORS 2 DAILY RENTAL ACQUISITION PROGRAM TURN-IN STANDARDS and PROCEDURES Effective for all vehicles inspected and accepted on or after March 12, 2012 EXHIBIT E, 1 of 4 ATTENTION:Some of the return sites listed below are located at an auction.Please note the address is where the vehicles are to be returned and not necessarily the auction address. GM REMARKETING VEHICLE TURN-IN LOCATIONS The turn in locations listed below are at GM's discretion, and are subject to change. Alabama ADESA BIRMINGHAM AA, 804 Sollie Dr., Moody, AL 35004-0817, (205) 640-7761 Arizona ADESA PHOENIX AA,6740 W. GERMANN, CHANDLER, AZ 85226, 520-796-1428 California ADESA PHOENIX AA,6740 W. GERMANN, CHANDLER, AZ 85226, 520-796-1428 SAN BERNARDINO DIST. CENTER,1698 Santa Fe Way,San Bernardino, CA 92410 909-381-9050 Colorado UNION PACIFIC RAILROAD, 9900 I-76 Service Road, Henderson, CO 80640, 303-286-0345 Connecticut SOUTHERN AA, 164 South Main St., East Windsor, CT06088-0388, 860-292-7550 Florida ORLANDO DIST. CENTER, 1600 Pine Avenue, Orlando, FL 32824, 407-438-5505 PALM CENTER DIST. CENTER, 15400 Corporate Road West, Jupiter, FL 33478, 561-625-9615 Georgia ADESA Atlanta AA, 5055 Oakley Industrial Blvd., Fairburn, GA 30265, 770-357-2133 Hawaii HONOLULU DIST CENTER, Pier 51 B Sand Island Road, Honolulu, HI 96819, 808-848-8146 MAUI DIST CENTER, Pier 1 - 105 Ala Luna Street, Kahului, HI 96732, 808-848-8146 Idaho BRASHER’S IDAHO AA, 7355 Eisenman Rd., Boise, ID 83716, 208-395-3111 27 Attachment 1C and 3C GENERAL MOTORS 2 DAILY RENTAL ACQUISITION PROGRAM TURN-IN STANDARDS and PROCEDURES Effective for all vehicles inspected and accepted on or after March 12, 2012 EXHIBIT E,2 of 4 Illinois IAA CHICAGO SOUTH MARSHALLING YARD, 16425 South Crawford Ave., Markham, IL 60428, 708-589-4653 ABC ST. LOUIS AA, 721 South 45th Street, Centreville, IL 62207, 636-332-1227 X227 Indiana ADESA INDIANAPOLIS AA, 2950 East Main Street, Indianapolis, IN 46168, 317-838-5777 Louisiana ADESA SHREVEPORT AA, 7666 Highway 80 W., Shreveport, LA 71109, 318-938-7903 x425 IAA BATON ROUGE AA, 29000 Frost Road, Livingston, LA 70754, 225-686-7121 Maryland BALTIMORE / JESSUP, 8459 Dorsey Run Road, Jessup, MD 20794, 301-604-7316 Massachusetts ADESA BOSTON / FRAMINGHAM AA, 63 Western Avenue, Framingham, MA 01701, 508-620-2959 Michigan MELVINDALE MARSHALLING YARD, 1461 South Schaefer Road, Melvindale, MI 48122, 734-474-5328 Minnesota ADESA MINNEAPOLIS AA, 17600 Territorial Road, Maple Grove, MN 55369, 763-416-0594 Missouri ADESA KANSAS CITY, 1rive, BELTON, MO 64081, 816-318-9912 FOR ST. LOUIS PLEASE SEE ILLINOIS Nebraska OMAHA MARSHALLING YARD, 5treet, Omaha, NE 68117, 402-490-1679 28 Attachment 1C and 3C GENERAL MOTORS 2 DAILY RENTAL ACQUISITION PROGRAM TURN-IN STANDARDS and PROCEDURES Effective for all vehicles inspected and accepted on or after March 12, 2012 EXHIBIT E,3 of 4 Nevada BRASHER’S RENO AA,6000 Echo Ave.,Reno, NV 89506,775-828-3427 UNION PACIFIC RAILROAD, 4740 East Tropical Parkway, Las Vegas, NV 89115, 702-632-2863 New Jersey PORT NEWARK DIST. CENTER, Lot B Craneway Street, Port Newark, NJ 07114, 973-274-1737 New Mexico BNSF RAILWAY, 102 Woodward, Suite B, Albuquerque, NM 87102, 505-247-2087 New York STATE LINE AA, 830 Talmadge Hill Road, Waverly, NY 14892, 607-565-3533 North Carolina GREENSBORO AA, INC., 3802 West Wendover Avenue, Greensboro, NC 27407, 336-856-2440 North Dakota ADESA FARGO, 1650 East Main Ave., West Fargo, ND 58078, 701-282-8203 x139 Ohio COLUMBUS FAIR AA,2170 New World Dr.,Columbus, OH 43207,614-497-1710 Oklahoma DEALERS AA OF OKLAHOMA CITY, 2900 West Reno Ave., Oklahoma City, OK37107, 405-290-7192 Oregon UNION PACIFIC RAILROAD, 9003 North Columbia, Portland, OR 503-283-1465 Pennsylvania PITTSBURGH INDEPENDENT AA, 378 Hunker Waltz Mill Road, New Stanton, PA 15672 724-910-1842 South Carolina CHARLESTON AA, 651 Precast Lane, Moncks, SC, 29641, 843-761-0541X139 29 Attachment 1C and 3C GENERAL MOTORS 2 DAILY RENTAL ACQUISITION PROGRAM TURN-IN STANDARDS and PROCEDURES Effective for all vehicles inspected and accepted on or after March 12, 2012 EXHIBIT E,4 of 4 Tennessee ADESA MEMPHIS AA, 5400 Getwell Rd., Memphis, TN37210, 901-365-8978 ADESA NASHVILLE AA, 631 Burnett Road, Nashville, TN 37138, 615-240-3023 Texas ADESA SAN ANTONIO AA,200 S. Callaghan Road,San Antonio, TX 78227,210-432-2253 ADESA HOUSTON, 4526 North Sam Houston Parkway, West, Houston, TX 77086, 281-444-4900 ADESA DALLAS AA, 3501 Lancaster-Hutchins Rd., Hutchins, TX 75141, 972-284-4778 Utah BRASHER’S SALT LAKE AA, 780 South 5600 West, Salt Lake City, UT 84104-5300, 801-366-3836 Washington TACOMA DIST. CENTER, 2810 Marshall Ave. Suite “B”, Tacoma, WA 98421, 253-719-1761 Wisconsin GREATER MILWAUKEE AA, 8920 W. Brown Deer Road, Milwaukee, WI 53224, 262-835-9802 30 Attachment 1C and 3C GENERAL MOTORS 2 DAILY RENTAL ACQUISITION PROGRAM TURN-IN STANDARDS and PROCEDURES Effective for all vehicles inspected and accepted on or after March 12, 2012 EXHIBIT F GM Approved 2eplacement Tire Table For Electronic Receipt, See Replacement Tire Table.xls file 31 Attachment 1C and 3C GENERAL MOTORS 2 DAILY RENTAL ACQUISITION PROGRAM TURN-IN STANDARDS and PROCEDURES Effective for all vehicles inspected and accepted on or after March 12, 2012 EXHIBIT G MET Tire Program Replacement Tires MET Number Tire Size MET Charge 14 Inch 15 Inch 16 InchP 16 InchT 17 Inch All 18 Inch All 19 Inch Performance 19 Inch ALL OTHER 20 Inch All 22 Inch All Legend: P – Passenger Car T – Trucks The MET Tire Program is limited to two (2) tires per vehicle.Any flat, mismatched or incorrect tires will not be considered for the MET tire program. 32 Attachment 1C and 3C GENERAL MOTORS 2 DAILY RENTAL ACQUISITION PROGRAM TURN-IN STANDARDS and PROCEDURES Effective for all vehicles inspected and accepted on or after March 12, 2012 EXHIBIT H GM WINDSHIELD GLASS MANUFACTURERS MANUFACTURER BRAND BRAND BRAND BRAND BRAND AGC AP Tech AP Technoglass Asahi of America Asahi AP Carlex Pilkington LOF United LN PPG PGW Guardian Fuyao Vitro Crinamex Autotemplex Vitroflex Saint Gobian Sekurit Sekurit 33 Attachment 1C and 3C GENERAL MOTORS 2 DAILY RENTAL ACQUISITION PROGRAM TURN-IN STANDARDS and PROCEDURES Effective for all vehicles inspected and accepted on or after March 12, 2012 EXHIBIT I TITLE SHIPPING and HANDLING PROCEDURE This procedure will assure timely payment and processing of returned rental vehicle(s) to General Motors.All titles must be received within three (3) Business days of the vehicle’s return to retain the original return date.All titles must be sent to an approved General Motors Title Center. SGS Title Center 9805-C North Cross Center Court Huntersville, NC 28078 704-997-1082 Furthermore, all title shipments to the title center must contain a packing list.The packing list must contain the following information: Company name and address Contact name and phone number FAX number Full Vehicle Identification Number (VIN), for each title in the package. An example of a packing list is shown below.For packages containing more than ten titles, e-Mail an Excel Spreadsheet with a list of the full VIN for all titles to be sent to the Title Center.The spreadsheet should contain the same contact information shown above for a packing list.The Title Center will enter the VIN list into their system and use it to verify the titles have been received and processed.The sender will be notified of any missing or incorrect titles. SAMPLE PACKING LIST PACKING LIST Friendly Rent A Car rive Anywhere, USA 12312 John Doe Phone123-123-4567 FAX123-123-7654 Full VIN for each title contained in the package. 34 Attachment 1C and 3C GENERAL MOTORS 2 DAILY RENTAL ACQUISITION PROGRAM TURN-IN STANDARDS and PROCEDURES Effective for all vehicles inspected and accepted on or after March 12, 2012 EXHIBIT J Aluminum / Alloy Wheel Repair Guidelines The photos below are examples of aluminum / alloy wheel damage and the appropriate charges associated with each example. 35 Attachment 1C and 3C GENERAL MOTORS 2 DAILY RENTAL ACQUISITION PROGRAM TURN-IN STANDARDS and PROCEDURES Effective for all vehicles inspected and accepted on or after March 12, 2012 EXHIBIT J. Aluminum / Alloy Wheel Repair Guidelines, (cont’d). The following guidelines have been established to define the extent of repairable damage to an aluminum / alloy wheel.The charge for wheels damaged as described below including mounting and balancing will be as follows:All car and truck aluminum / Alloy clear coat or paint $165.00, all car and truck polished aluminum / Alloy $235.00, all car and truck chrome plated aluminum / Alloy or steel $205.00. · The damaged area to be repaired cannot exceed 90 degrees of the wheel’s circumference, see chart below. · Curb rash is defined as a scrape or gouge to the outboard rim flange.This is the part of the wheel where a clip-on or balance weight would attach. · Damage to any other part of the wheel or damage to the rim flange exceeding the above conditions is not repairable and would require replacement. · A wheel with a crack or dent of any type is not acceptable for repair. ALLOWABLE WHEEL DAMAGE AREA IN INCHES WHEEL SIZE CIRCUMFERENCE 90 DEGREE DAMAGE AREA IN INCHES 14” 44” 11” 15” 47” 12” 16” 50” 12” 17” 54” 14” 18” 57” 14” 19” 60” 15” 20” 63 ” 16” 22” 69” 17” 36 Attachment 1C Attachment 1D Attachment 1E Attachment 1R GENERAL MOTORS 2013MY DAILY RENTAL [REDACTED] PROGRAM 1. PROGRAM NAME AND NUMBER: 2013 Model Year Daily Rental [REDACTED] Program for Daily Rental Customers 2. PROGRAM DESCRIPTION/RULES: Vehicles eligible for the [REDACTED] program must be in rental service for a minimum of [REDACTED].Eligible GM models are detailed in Attachment 3.It is the rental customer’s responsibility to maintain on file verification of the time in-service. GM reserves the right to audit the rental company to insure compliance with this guideline.Excluded from the in-service period requirement would be [REDACTED]. Rental customers must submit [REDACTED] of the total agreed to contractual volume (excluding any [REDACTED]), before GM will [REDACTED].All submissions must be identified by VIN through electronic media transmission to GM – (C3 De-Enroll File Format.) Once processed, these units will be [REDACTED]. Any vin accepted for [REDACTED] and subsequently returned to a GM Turn In location will be subject to a $75 re-inspection fee.[REDACTED] submissions will be accepted through May 31, 2015. Rental customers may post [REDACTED].However, vehicles [REDACTED].They may be included in the reclassification program subject to the other terms and conditions of this Program. [REDACTED] and will not count toward the [REDACTED] submission.No exceptions will be made, including but not limited for reasons of frame, fire or flood damage, for the 2013 model year [REDACTED] program. Vehicles previously turned-in and accepted by a GM-Sponsored Auction location [REDACTED]. Vehicles selected for [REDACTED] by the rental customer, which are not deemed [REDACTED] must have been used exclusively in daily rental business, and must comply with the terms and conditions outlined in GM's National Daily Rental Purchase Program (Attachment 1) for the appropriate 2013 model year. 3. OTHER PROGRAM GUIDELINES: Rental customer agrees to retain any documents or records relevant to vehicles purchased under this program [REDACTED] under this program for two years after the close of this program.Rental customer agrees to permit any designated representative of GM to examine, audit and take copies of any accounts and records the rental customer is to maintain under this program.The rental customer agrees to make such accounts readily available at its facilities during regular business hours.GM agrees to furnish the rental customer with a list of any reproduced records. GM reserves the right to cancel, amend, revise or revoke any program at any time based on its sole business judgment, except for [REDACTED].Final decisions in all matters relative to the interpretation of any rule or phase of this activity rest solely with General Motors. Global Headquarters at the Renaissance Center~ ~ Detroit, MI 48265-1000 ~ 313-665-1137 13 MY Rental Agreement, Attachment 1R Attachment 1T Release and Settlement Date for True Up and Interest Month/YR Payment Register Transmission Date Bank Account Settlement Date JAN 12 Thu 1/5/12 Wed 1/11/12 FEB 12 Fri 2/3/12 Thu 2/9/12 MAR 12 Fri 3/2/12 Fri 3/9/12 APR 12 Tue 4/3/12 Tue 4/10/12 MAY 12 Thu 5/3/12 Wed 5/9/12 JUN 12 Tue 6/5/12 Mon 6/11/12 JUL 12 Thu 7/5/12 Wed 7/11/12 AUG 12 Fri 8/3/12 Thu 8/9/12 SEP 12 Thu 9/6/12 Wed 9/12/12 OCT 12 Tue 10/2/12 Wed 10/10/12 NOV 12 Fri 11/2/12 Fri 11/9/12 DEC 12 Tue 12/4/12 Tue 12/11/12 Month/YR Payment Register Transmission Date Bank Account Settlement Date JAN 13 Fri 1/4/13 Thu 1/10/13 FEB 13 Tue 2/5/13 Mon 2/11/13 MAR 13 Tue 3/5/13 Mon 3/11/13 APR 13 Tue 4/2/13 Tue 4/9/13 MAY 13 Fri 5/3/13 Thu 5/9/13 JUN 13 Tue 6/4/13 Tue 6/11/13 JUL 13 Thu 7/4/13 Wed 7/10/13 AUG 13 Tue 8/6/13 Fri 8/9/13 SEP 13 Thu 9/5/13 Wed 9/11/13 OCT 13 Thu 10/3/13 Wed 10/9/13 NOV 13 Tue 11/5/13 Tue 11/12/13 DEC 13 Tue 12/3/13 Tue 12/10/13 *Updated on 3/20/2012 Attachment 2 GENERAL MOTORS 2013MY RISK VX7 - NATIONAL FLEET RISK PURCHASE PROGRAM GUIDELINES 1. PROGRAM NAME AND NUMBER: 2013 Model Year National Fleet Risk Purchase Program for Daily Rental Customers Program Code:VX7 Program No. 02-13VX70- 01 2. PROGRAM DESCRIPTION: This program makes available to General Motor’s dealers and qualified daily rental customers, allowances on select 2013 model year General Motors vehicles sold and delivered to qualified daily rental customers. The following are not eligible for this program: - Preferred Equipment Group (P.E.G.)/Option package discounts - Recreational vehicles - Vehicles delivered from dealer inventory A qualified daily rental fleet customer must have a General Motors Fleet Account Number (GM FAN) to be eligible for any GM fleet incentive. 3. PROGRAM START DATE/PROGRAM END DATE/IN SERVICE PERIOD: Program Start Date: Opening of 2013 model year ordering system Program End Date: When Dealers are notified that 2013 model year fleet orders are no longer being accepted by General Motors In-service Period: Minimum seven (7) months.If, however, a vehicle has been damaged beyond repair, i.e., fire, frame, stolen, embezzled or water damage, etc., and documentation is available to support the condition, this provision will be waived. IMPORTANT - Acceptance of an order on any vehicle line does not constitute a commitment to build or to build within a specific time frame. All vehicles including non-returned vehicles supplied by GM under this agreement are subject to the export control laws and regulations of the United Sates (U.S.) and the daily rental customers and dealers shall comply with such laws and regulations. 4. ELIGIBLE MODELS/REQUIRED OPTIONS FOR ORDER AND DELIVERY: Eligible Models: All new and unused 2013 GM models with the required minimum factory installed equipment levels specified and processing options ordered for qualified daily rental customers for use as daily rental vehicles and delivered by GM dealers are eligible for the VX7 program.Eligible vehicles are required to comply with minimum factory installed equipment levels specified in the Minimum Equipment Guidelines ( Attachment 2A - “MEG”). General Motors upfitted vehicles, with the exception of recreational vehicles, are eligible as long as: a. The vehicle was purchased directly from GM or from another dealer in the United States b. Title to the vehicle was retained by the franchised dealer through the point of sale c. Delivery to the ultimate fleet customer can be proven Required Options for Order and Delivery: Vehicles purchased under the 2013 Model Year National Fleet Risk Purchase Program must be ordered with VX7 and appropriate customer code as stated in the contractual agreement and will not be eligible for retail sale incentives.VX7 program incentive amounts are not available to dealers and only available to daily rental fleet customers with an active GM contract.Units ordered with option VX7 receive order date price protection (PRP). All Orders must include the following: a. Valid GM FAN (Fleet Account Number) b. Option Codes: VX7 and rental customer code c. Order Type:FDR Page 1 of 3 Attachment 2 d. Delivery Type: 020 – Daily Rental (unit will be auto delivered if using a qualified FAN) Dealer orders currently on hand or in the system that qualify for this program, and have the appropriate processing options, can be amended if they have not been released to production.This is the ordering dealer's responsibility. Units delivered to rental customer’s drop ship sites must have the rental customer’s code on the window label and delivery receipts must be checked to verify proper ownership of the vehicle.GM Customer Support should be contacted immediately regarding units delivered to the wrong drop ship site to determine the appropriate course of action.Units that were incorrectly delivered must not be placed into rental service.GM reserves the right to deny incentives on units in rental service that have been incorrectly delivered and accepted, or titled. 5. COMPATIBLE INCENTIVES & ALLOWANCE PROGRAMS : Vehicles delivered to fleet customers with the above delivery type may be eligible for the following other incentive programs.Because not all the programs listed below may be combined with each other, consult the guidelines of each program to determine applicability.Programs not listed below would not be compatible unless the specific guidelines indicate otherwise. FLEET CUSTOMERS (GM FAN HOLDERS) YES/NO GENERAL GM MOBILITY (MOB/MOC/R8L) N SALESPERSON / SALES MGR. INCENTIVES N CASH DIRECT MAILS/PRIVATE OFFERS/GENERAL COUPONS/CERTIFICATES/NON-CASH VENDOR PROGRAMS N GM BUSINESS CARD (UDB) N CONSUMER CASH N DEALER CASH N BONUS CASH N OPTION PACKAGE DISCOUNTS N PRICING PRICE PROTECTION/BONA FIDE SOLD ORDER (PPT W/VX7) N PRICE PROTECTION/ORDER DATE (PRP) Y ORDER/DELIVERY FLEET ORDERING & ASSISTANCE (VQ1/VQ2/VQ3) Y INTRANSIT INTEREST CREDIT (C4C) Y RENTAL REPURCHASE (VN9) N FLAT-RATE REPURCHASE (YT1 THROUGH YT9) N RISK (VX7) X GM DEALER RENT-A-CAR (FKR/FKL) N GOVERNMENT PSA/PURA/BID ASSISTANCE/CE (R6D/PBP/PBS) N FLEET/COMMERCIAL NATIONAL FLEET PURCHASE PROGRAM (FVX/FPP) N RETAIL ALTERNATIVE (CNC/CNE/CSE/CSR/CWE)N SMALL FLEET APR ALTERNATIVE (XMC) N GM'S BUSINESS CUSTOMERS CHOICE N TRUCK STOCKING (TSI) N MOTOR HOME INCENTIVE (R7Y) N SCHOOL BUS/SHUTTLE BUS/AMBULANCE INCENTIVE (R6H) N RECREATIONAL VEHICLE INCENTIVE (R6J) N DEMO - LIGHT DUTY DEALER (DEM/DEE) N DEMO - LIGHT DUTY SVM (DES) N SIERRA FLEET PEG (R7F/FLS) N FLEET PREFERRED EQUIPMENT GROUPS N COMPETITIVE ASSISTANCE PROGRAMS (CAP) N Page 2 of 3 Attachment 2 6. GENERAL PROGRAM GUIDELINES: A. General Motors defines a rental vehicle as: a. "The bona fide rental of a vehicle involving use and payment by a customer on an hourly, daily, weekly, or monthly basis.Usage of any such vehicle(s) by a customer for a period of four (4) consecutive months or longer shall be deemed to constitute leasing, and not rental, and will make the vehicle ineligible for purchase or other incentives." b. If a vehicle enrolled in the Daily Rental Purchase Program is found to be on-rent (lease) to a customer in excess of the above guideline, or if the customer consecutively rents multiple enrolled vehicles for an aggregate term of four (4) or more months, all vehicles involved in such transactions will not be considered rental and will be ineligible for purchase or incentives.General Motors may audit the rental customer to ensure compliance with this guideline. B. All eligible units must be delivered to the rental customer through a General Motors dealership or a qualified drop-ship location.Purchases or deliveries made through any other entity or individual are ineligible for payment. C. General Motors reserves the right to audit dealer records and disqualify any sales allowance in the event such sales do not meet the program guidelines.All moneys improperly paid will be charged back. Failure to comply with these guidelines may result in the dealer being disqualified for future participation in fleet programs and terminations of dealer sales and service agreement(s). D. Optional equipment and, in special circumstances, certain standard equipment can be added to and deleted from GM vehicles during the ordering and manufacturing process by retail, fleet and rental customers.It is the rental customer’s responsibility to ensure that actual vehicle content is properly disclosed to a buyer or transferee when disposing of a vehicle.Rental customers that use third party build specifications to promote the sale of their unit should be especially careful to ensure the accuracy of that data. E. General Motors reserves the right to cancel, amend, revise or revoke any program at any time based on its sole business judgment.Final decisions in all matters relative to interpretation of any rule or phase of this activity rest solely with General Motors. ANY QUESTIONS REGARDING THIS PROGRAM SHOULD BE DIRECTED TO THE CUSTOMER SUPPORT CENTER AT 1-800-FLEET OP. Page 3 of 3 Attachment 2A Trim Mix Requirements Incentives UMD TRIM BRAND MODEL DESCRIPTION % Required Volume Base Incentive Uplevel Incentive 2onus Total Incentive % Units $/Unit $/Unit $/Unit $/Unit 4R14526 &1SD Buick Enclave FWD Crossover [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 4R14526 &1SL Buick Enclave FWD Crossover [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 4R14526 &1SN Buick Enclave FWD Crossover [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 4V14526 &1SD Buick Enclave AWD Crossover [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 4V14526 &1SL Buick Enclave AWD Crossover [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 4V14526 &1SN Buick Enclave AWD Crossover [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] Totals [REDACTED] [REDACTED] 4JU76 &1SB Buick Encore FWD 1SB Crossover [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 4JU76 &1SD Buick Encore FWD 1SD Crossover [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 4JV76 &1SL Buick Encore FWD 1SL Crossover [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 4JV76 &1SN Buick Encore FWD 1SN Crossover [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 4JM76 &1SB Buick Encore AWD 1SB Crossover [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 4JM76 &1SD Buick Encore AWD 1SD Crossover [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 4JN76 &1SL Buick Encore AWD 1SL Crossover [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 4JN76 &1SN Buick Encore AWD 1SN Crossover [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] Totals [REDACTED] [REDACTED] 4GB69 &1SB Buick LaCrosse 1SB Sedan [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 4GM69 &1SL Buick LaCrosse 1SL Sedan [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 4GM69 &1SP Buick LaCrosse 1SP Sedan [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 4GT69 &1SR Buick LaCrosse 1SR Sedan [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 4GT69 &1ST Buick LaCrosse 1ST Sedan [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 4GG69 &1SL Buick LaCrosse 1SL AWD Sedan [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 4GG69 &1SP Buick LaCrosse 1SP AWD Sedan [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] Totals [REDACTED] [REDACTED] 4GR69 &1SL Buick Regal Base [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 4GR69 &1SN Buick Regal Base with Premium 1 Group [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 4GR69 &1SP Buick Regal Base with Premium 2 Group [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 4GS69 &1SL Buick Regal Turbo [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 4GS69 &1SN Buick Regal Turbo with Premium 1 Group [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 4GS69 &1SP Buick Regal Turbo with Premium 2 Group [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 4GS69 &1SR Buick Regal Turbo with Premium 3 Group [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 4GJ69 &1SX Buick Regal GS [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] Totals [REDACTED] [REDACTED] 4PG69 &1SD Buick Verano Base [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 4PG69 &1SG Buick Verano Base w/Convenience Group [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 4PH69 &1SL Buick Verano Base w/Leather Group [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 4PH69 &1ST Buick Verano Base w/Premium Group [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] Totals [REDACTED] [REDACTED] 6AB69 1SC Cadillac ATS Cadillac ATS 1SC RWD [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 6AB69/6AM69 1SP/1SQ Cadillac ATS Cadillac ATS 1SP or 1SQ [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] Totals [REDACTED] [REDACTED] 6DP47 &1SB Cadillac CTS DI Coupe Base [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 6DP47 &1SF Cadillac CTS DI Coupe Performance Collection [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 6DP47 &1SH Cadillac CTS DI Coupe Premium Collection [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 6DH47 &1SB Cadillac CTS DI AWD Coupe Base [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 6DH47 &1SF Cadillac CTS DI AWD Coupe Performance [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 6DH47 &1SH Cadillac CTS DI AWD Coupe Premium [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 6DN47 &1SV Cadillac CTS V Coupe [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 6DM69 &1SD Cadillac CTS Sedan Luxury Collection [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 6DP69 &1SF Cadillac CTS DI Sedan Performance Collection [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 6DP69 &1SH Cadillac CTS DI Sedan Premium Collection [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 6DG69 &1SD Cadillac CTS AWD Sedan Luxury [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 6DH69 &1SF Cadillac CTS DI AWD Sedan Performance [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 6DH69 &1SH Cadillac CTS DI AWD Sedan Premium [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 6DN69 &1SV Cadillac CTS V Series Sedan [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 6DM35 &1SB Cadillac CTS Wagon Base [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 6DM35 &1SD Cadillac CTS Wagon Luxury Collection [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 6DP35 &1SF Cadillac CTS DI Wagon Performance Collection [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 6DP35 &1SH Cadillac CTS DI Wagon Premium Collection [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 6DG35 &1SB Cadillac CTS AWD Wagon Base [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 6DG35 &1SD Cadillac CTS AWD Wagon Luxury [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 6DH35 &1SF Cadillac CTS DI AWD Wagon Performance [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 6DH35 &1SH Cadillac CTS DI AWD Wagon Premium [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 6DN35 &1SV Cadillac CTS V Series Wagon [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] Totals [REDACTED] [REDACTED] 6C10706 &1SA Cadillac Escalade 2WD 1/2 Ton SUV Base [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 6C10706 &1SB Cadillac Escalade 2WD 1/2 Ton SUV Luxury [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 6C10706 &1SC Cadillac Escalade 2WD 1/2 Ton SUV Premium [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 6C10706 &1SD Cadillac Escalade 2WD 1/2 Ton SUV Platinum [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 6C10706 &1SE Cadillac Escalade 2WD 1/2 Ton SUV Hybrid [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 6C10706 &1SF Cadillac Escalade 2WD 1/2 Ton SUV Platinum Hybrid [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 6C10906 &1SA Cadillac Escalade ESV 2WD 1/2 Ton SUV Base [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 6C10906 &1SB Cadillac Escalade ESV 2WD 1/2 Ton SUV Luxury [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 6C10906 &1SC Cadillac Escalade ESV 2WD 1/2 Ton SUV Premium [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 6C10906 &1SD Cadillac Escalade ESV 2WD 1/2 Ton SUV Platinum [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 6K10706 &1SA Cadillac Escalade 4X4 1/2 Ton SUV Base [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 6K10706 &1SB Cadillac Escalade 4X4 1/2 Ton SUV Luxury [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 6K10706 &1SC Cadillac Escalade 4X4 1/2 Ton SUV Premium [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 6K10706 &1SD Cadillac Escalade 4X4 1/2 Ton SUV Platinum [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 6K10706 &1SE Cadillac Escalade 4X4 1/2 Ton SUV Hybrid [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 6K10706 &1SF Cadillac Escalade 4X4 1/2 Ton SUV Platinum Hybrid [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 6K10906 &1SA Cadillac Escalade ESV 4X4 1/2 Ton SUV Base [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 6K10906 &1SB Cadillac Escalade ESV 4X4 1/2 Ton SUV Luxury [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 6K10906 &1SC Cadillac Escalade ESV 4X4 1/2 Ton SUV Premium [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 6K10906 &1SD Cadillac Escalade ESV 4X4 1/2 Ton SUV Platinum [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 6K10936 &1SA Cadillac Escalade EXT 4X4 1/2 Ton SUT Base [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 6K10936 &1SB Cadillac Escalade EXT 4X4 1/2 Ton SUT Luxury [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 6K10936 &1SC Cadillac Escalade EXT 4X4 1/2 Ton SUT Premium [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] Attachment 2A Trim Mix Requirements Incentives UMD TRIM BRAND MODEL DESCRIPTION % Required Volume Base Incentive Uplevel Incentive 2onus Total Incentive % Units $/Unit $/Unit $/Unit $/Unit Totals [REDACTED] [REDACTED] 6NG26 &1SA Cadillac SRX FWD Crossover Base [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 6NG26 &1SB Cadillac SRX FWD Crossover Luxury Collection [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 6NG26 &1SD Cadillac SRX FWD Crossover Performance Collection [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 6NG26 &1SE Cadillac SRX FWD Crossover Premium Collection [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 6NL26 &1SB Cadillac SRX AWD Crossover Luxury Collection [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 6NL26 &1SD Cadillac SRX AWD Crossover Performance Collection [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 6NL26 &1SE Cadillac SRX AWD Crossover Premium Collection [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] Totals [REDACTED] [REDACTED] 6GD69 &1SA Cadillac XTS 3.6L V6 Sedan [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 6GD69 &1SB Cadillac XTS Luxury Collection Sedan [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 6GD69 &1SC Cadillac XTS Premium Collection [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 6GD69 &1SD Cadillac XTS Platinum Collection [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 6GX69 &1SB Cadillac XTS AWD Sedan [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 6GX69 &1SC Cadillac XTS AWD Sedan [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 6GX69 &1SD Cadillac XTS AWD Sedan [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 6GD69 &1SE Cadillac XTS W20 Livery Model [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 6GD69 &W20 Cadillac XTS W20 Livery Model [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] Totals [REDACTED] [REDACTED] 1EE37 &1LS Chevrolet Camaro LS Coupe [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1EN37 &2LS Chevrolet Camaro 2LS Coupe [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1EF37 &1LT Chevrolet Camaro 1LT Coupe [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1EH37 &2LT Chevrolet Camaro 2LT Coupe [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1ES37 &1SS Chevrolet Camaro 1SS Coupe [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1ET37 &2SS Chevrolet Camaro 2SS Coupe [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1EY37 &ZL1 Chevrolet Camaro ZL1 Coupe [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] Totals [REDACTED] [REDACTED] 1EF67 &1LT Chevrolet Camaro Convertible 1LT Convertible [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1EH67 &2LT Chevrolet Camaro Convertible 2LT Convertible [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1ES67 &1SS Chevrolet Camaro Convertible 1SS Convertible [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1ES67 &1SS Chevrolet Camaro Convertible 2SS Convertible [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1EY67 &ZL1 Chevrolet Camaro Convertible ZL1 Convertible [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] Total [REDACTED] [REDACTED] 1YY07 &1LT Chevrolet Corvette Coupe Standard [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1YY07 &2LT Chevrolet Corvette Coupe Preferred [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1YY07 &3LT Chevrolet Corvette Coupe Premium [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1YY07 &4LT Chevrolet Corvette Coupe Custom [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1YG07 &1LT Chevrolet Corvette Grand Sport Coupe Standard [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1YG07 &2LT Chevrolet Corvette Grand Sport Coupe Preferred [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1YG07 &3LT Chevrolet Corvette Grand Sport Coupe Premium [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1YG07 &4LT Chevrolet Corvette Grand Sport Coupe Custom [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1YG67 &1LT Chevrolet Corvette Grand Sport Convertible Standard [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1YY67 &1LT Chevrolet Corvette Convertible Standard [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1YY67 &2LT Chevrolet Corvette Convertible Preferred [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1YY67 &3LT Chevrolet Corvette Convertible Premium [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1YY67 &4LT Chevrolet Corvette Convertible Custom [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1YG67 &1SA Chevrolet Corvette 427 Convertible Preferred [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1YG67 &1SB Chevrolet Corvette 427 Convertible Premium [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1YG67 &1SC Chevrolet Corvette 427 Convertible Custom [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1YG67 &2LT Chevrolet Corvette Grand Sport Convertible Preferred [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1YG67 &3LT Chevrolet Corvette Grand Sport Convertible Premium [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1YG67 &4LT Chevrolet Corvette Grand Sport Convertible Custom [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1YY87 &1LZ Chevrolet Corvette Z06 Standard [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1YY87 &2LZ Chevrolet Corvette Z06 Premium [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1YY87 &3LZ Chevrolet Corvette Z06 Custom [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1YY87 &1ZR Chevrolet Corvette ZR1 Standard [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1YY87 &3ZR Chevrolet Corvette ZR1 Custom [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] Total [REDACTED] [REDACTED] 1PL69 &1SA Chevrolet Cruze LS Manual Sedan [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1PL69 &1SB Chevrolet Cruze LS Automatic Sedan [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1PB69 &1SE Chevrolet Cruze ECO Manual Sedan [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1PB69 &1SF Chevrolet Cruze ECO Automatic Sedan [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1PX69 &1FL Chevrolet Cruze LT Fleet Sedan [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1PX69 &1SC Chevrolet Cruze 1LT Manual Sedan [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1PX69 &1SD Chevrolet Cruze 1LT Automatic Sedan [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1PW69 &1SJ Chevrolet Cruze LTZ Automatic Sedan [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1PZ69 &1SG Chevrolet Cruze 2LT Manual Sedan [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1PZ69 &1SH Chevrolet Cruze 2LT Automatic Sedan [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1PZ69 &1SH Chevrolet Cruze 2LT Automatic Sedan with sunroof [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] Total [REDACTED] [REDACTED] 1WF19 &1FL Chevrolet Impala LS Fleet Sedan [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1WG19 &2FL Chevrolet Impala LT Fleet Sedan [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1WB19 &1LS Chevrolet Impala LS Sedan [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1WT19 &1LT Chevrolet Impala LT Sedan [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1WU19 &1LZ Chevrolet Impala LTZ Sedan [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1WS19 &9C1 Chevrolet Impala Police Sedan [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1WS19 &9C3 Chevrolet Impala Police Sedan Unmarked [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] Total [REDACTED] [REDACTED] 1GB69 &1FL Chevrolet Malibu 1FL Sedan [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1GB69 &1LS Chevrolet Malibu 1LS Sedan [REDACTED] [REDACTED] [REDACTED] 1GC69 &1LT Chevrolet Malibu 1LT Sedan [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1GC69 &1SA Chevrolet Malibu 1LT Eco Sedan [REDACTED] [REDACTED] [REDACTED] 1GC69 &2LT Chevrolet Malibu 2LT Sedan [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1GC69 &2SA Chevrolet Malibu 2LT Eco Sedan [REDACTED] [REDACTED] [REDACTED] Attachment 2A Trim Mix Requirements Incentives UMD TRIM BRAND MODEL DESCRIPTION % Required Volume Base Incentive Uplevel Incentive 2onus Total Incentive % Units $/Unit $/Unit $/Unit $/Unit 1GC69 &3LT Chevrolet Malibu 2LT Turbo Sedan [REDACTED] [REDACTED] [REDACTED] 1GD69 &1LZ Chevrolet Malibu 1LZ Sedan [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1GD69 &2LZ Chevrolet Malibu 1LZ Turbo Sedan [REDACTED] [REDACTED] [REDACTED] Total [REDACTED] [REDACTED] 1JU48 &1SA Chevrolet Sonic LS Manual 5-Door HB [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1JU48 &1SB Chevrolet Sonic LS Automatic 5-Door HB [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1JU69 &1SA Chevrolet Sonic LS Manual Sedan [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1JU69 &1SB Chevrolet Sonic LS Automatic Sedan [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1JV48 &1SC Chevrolet Sonic LT Manual 5-Door HB [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1JV48 &1SD Chevrolet Sonic LT Automatic 5-Door HB [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1JV69 &1SC Chevrolet Sonic LT Manual Sedan [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1JV69 &1SD Chevrolet Sonic LT Automatic Sedan [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1JW48 &1SE Chevrolet Sonic LTZ Manual 5-Door HB [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1JW48 &1SF Chevrolet Sonic LTZ Automatic 5-Door HB [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1JW69 &1SE Chevrolet Sonic LTZ Manual Sedan [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1JW69 &1SF Chevrolet Sonic LTZ Automatic Sedan [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1JY48 &1SG Chevrolet Sonic RS Manual 5-Door HB [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1JY48 &1SH Chevrolet Sonic RS Automatic 5-Door HB [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] Total [REDACTED] [REDACTED] 1CV48 &1SA Chevrolet Spark LS Manual [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1CV48 &1SB Chevrolet Spark LS Auto [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1CV48 &1SC Chevrolet Spark 1LT Manual [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1CV48 &1SD Chevrolet Spark 1LT Auto [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1CV48 &1SE Chevrolet Spark 2LT Manual [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1CV48 &1SF Chevrolet Spark 2LT Auto [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] Total [REDACTED] [REDACTED] Chevrolet Volt All Models [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] Chevrolet Avalanche All Models [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1LD26 &1LS Chevrolet Captiva Sport LS Crossover [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1LD26 &2LS Chevrolet Captiva Sport LS Crossover [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1LE26 &1LT Chevrolet Captiva Sport LT FWD Crossover [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1LN26 &1LZ Chevrolet Captiva Sport LTZ FWD Crossover [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] Total [REDACTED] [REDACTED] 1LF26 &1LS Chevrolet Equinox LS FWD Crossover [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1LH26 &1LT Chevrolet Equinox LT1 FWD Crossover [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1LH26 &2LT Chevrolet Equinox LT2 FWD Crossover [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1LJ26 &1LZ Chevrolet Equinox LTZ FWD Crossover [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1LG26 &1LS Chevrolet Equinox LS AWD Crossover [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1LK26 &1LT Chevrolet Equinox LT1 AWD Crossover [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1LK26 &2LT Chevrolet Equinox LT2 AWD Crossover [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] 1LM26 &1LZ Chevrolet Equinox LTZ AWD Crossover [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] Total [REDACTED] [REDACTED] Chevrolet Express All Models [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] Chevrolet Silverado All Models [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] CC10906 &1FL Chevrolet Suburban 2WD 1/2 Ton SUV FL [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] CC10906 &1LS Chevrolet Suburban 2WD 1/2 Ton SUV LS [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] CC10906 &1LT Chevrolet Suburban 2WD 1/2 Ton SUV LT [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] CC10906 &1LZ Chevrolet Suburban 2WD 1/2 Ton SUV LTZ [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] CC20906 &1FL Chevrolet Suburban 2WD 3/4 Ton SUV FL [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] CC20906 &1LS Chevrolet Suburban 2WD 3/4 Ton SUV LS [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] CC20906 &1LT Chevrolet Suburban 2WD 3/4 Ton SUV LT [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] CK10906 &1FL Chevrolet Suburban 4X4 1/2 Ton SUV FL [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] CK10906 &1LS Chevrolet Suburban 4X4 1/2 Ton SUV LS [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] CK10906 &1LT Chevrolet Suburban 4X4 1/2 Ton SUV LT [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] CK10906 &1LZ Chevrolet Suburban 4X4 1/2 Ton SUV LTZ [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] CK20906 &1FL Chevrolet Suburban 4X4 3/4 Ton SUV FL [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] CK20906 &1LS Chevrolet Suburban 4X4 3/4 Ton SUV LS [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] CK20906 &1LT Chevrolet Suburban 4X4 3/4 Ton SUV LT [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] Total All Models [REDACTED] [REDACTED] CC10706 &1FL Chevrolet Tahoe 2WD 1/2 Ton SUV FL [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] CC10706 &1HY Chevrolet Tahoe 2WD 1/2 Ton SUV Hybrid [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] CC10706 &1LS Chevrolet Tahoe 2WD 1/2 Ton SUV LS [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] CC10706 &1LT Chevrolet Tahoe 2WD 1/2 Ton SUV LT [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] CC10706 &1LZ Chevrolet Tahoe 2WD 1/2 Ton SUV LTZ [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] CC10706 &PPV Chevrolet Tahoe 2WD 1/2 Ton SUV Police [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] CK10706 &1FL Chevrolet Tahoe 4X4 1/2 Ton SUV FL [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] CK10706 &1HY Chevrolet Tahoe 4X4 1/2 Ton SUV Hybrid [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] CK10706 &1LS Chevrolet Tahoe 4X4 1/2 Ton SUV LS [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] CK10706 &1LT Chevrolet Tahoe 4X4 1/2 Ton SUV LT [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] CK10706 &1LZ Chevrolet Tahoe 4X4 1/2 Ton SUV LTZ [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] CK10706 &5W4 Chevrolet Tahoe 4X4 1/2 Ton SUV Special Service [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] Total All Models [REDACTED] [REDACTED] CR14526 &1LS Chevrolet Traverse FWD Crossover LS [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] CR14526 &1LT Chevrolet Traverse FWD Crossover LT1 [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] CR14526 &2LT Chevrolet Traverse FWD Crossover LT2 [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] CR14526 &1LZ Chevrolet Traverse FWD Crossover LTZ [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] CV14526 &1LS Chevrolet Traverse AWD Crossover LS [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] CV14526 &2LT Chevrolet Traverse AWD Crossover LT2 [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] CV14526 &1LT Chevrolet Traverse AWD Crossover LT1 [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] Attachment 2A Trim Mix Requirements Incentives UMD TRIM BRAND MODEL DESCRIPTION % Required Volume Base Incentive Uplevel Incentive 2onus Total Incentive % Units $/Unit $/Unit $/Unit $/Unit CV14526 &1LZ Chevrolet Traverse AWD Crossover LTZ [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] Total [REDACTED] [REDACTED] TR14526 &3SA Chevrolet Acadia FWD Crossover SLE-1 [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] TR14526 &3SB Chevrolet Acadia FWD Crossover SLE-2 [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] TR14526 &4SA Chevrolet Acadia FWD Crossover SLT-1 [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] TR14526 &4SB Chevrolet Acadia FWD Crossover SLT-2 [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] TR14526 &5SA Chevrolet Acadia FWD Crossover Denali [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] TV14526 &3SA Chevrolet Acadia AWD Crossover SLE-1 [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] TV14526 &3SB Chevrolet Acadia AWD Crossover SLE-2 [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] TV14526 &4SA Chevrolet Acadia AWD Crossover SLT-1 [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] TV14526 &4SB Chevrolet Acadia AWD Crossover SLT-2 [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] TV14526 &5SA Chevrolet Acadia AWD Crossover Denali [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] Total [REDACTED] [REDACTED] TG33903 &2SD GMC Savana RWD 4500 177" Cutaway 0% 0 $0 GMC Savana All Models [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] GMC Sierra All Models [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] TLF26 &3SA GMC Terrain FWD SLE-1 Crossover [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] TLH26 &3SB GMC Terrain FWD SLE-2 Crossover [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] TLH26 &4SA GMC Terrain FWD SLT-1 Crossover [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] TLJ26 &4SB GMC Terrain FWD SLT-2 Crossover [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] TLJ26 &5SA GMC Terrain FWD Denali Crossover [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] TLG26 &3SA GMC Terrain AWD SLE-1 Crossover [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] TLK26 &3SB GMC Terrain AWD SLE-2 Crossover [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] TLK26 &4SA GMC Terrain AWD SLT-1 Crossover [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] TLM26 &4SB GMC Terrain AWD SLT-2 Crossover [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] TLM26 &5SA GMC Terrain AWD Denali Crossover [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] Total [REDACTED] [REDACTED] TC10706 &1SA GMC Yukon 2WD Commercial 1/2 Ton SUV [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] TC10706 &3SA GMC Yukon 2WD 1/2 Ton SUV SLE1 [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] TC10706 &4SA GMC Yukon 2WD 1/2 Ton SUV SLT1 [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] TC10706 &4HY GMC Yukon Hybrid 2WD 1/2 Ton SUV [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] TC10706 &5HY GMC Yukon Denali Hybrid 2WD 1/2 Ton SUV [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] TC10706 &5SA GMC Yukon Denali 2WD 1/2 Ton SUV [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] TK10706 &1SA GMC Yukon 4X4 Commercial 1/2 Ton SUV [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] TK10706 &3SA GMC Yukon 4X4 1/2 Ton SUV SLE1 [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] TK10706 &4SA GMC Yukon 4X4 1/2 Ton SUV SLT1 [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] TK10706 &4HY GMC Yukon Hybrid 4X4 1/2 Ton SUV [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] TK10706 &5HY GMC Yukon Denali Hybrid 4X4 1/2 Ton SUV [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] TK10706 &5SA GMC Yukon Denali 4X4 1/2 Ton SUV [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] Total [REDACTED] [REDACTED] TC10906 &1SA GMC Yukon XL 2WD Commercial 1/2 Ton SUV [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] TC10906 &3SA GMC Yukon XL 2WD 1/2 Ton SUV SLE1 [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] TC10906 &4SA GMC Yukon XL 2WD 1/2 Ton SUV SLT1 [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] TC10906 &5SA GMC Yukon XL Denali 2WD 1/2 Ton SUV [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] TC20906 &1SA GMC Yukon XL 2WD Commercial 3/4 Ton SUV [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] TC20906 &3SA GMC Yukon XL 2WD 3/4 Ton SUV SLE1 [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] TC20906 &4SA GMC Yukon XL 2WD 3/4 Ton SUV SLT1 [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] TK10906 &1SA GMC Yukon XL 4X4 Commercial 1/2 Ton SUV [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] TK10906 &3SA GMC Yukon XL 4X4 1/2 Ton SUV SLE1 [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] TK10906 &4SA GMC Yukon XL 4X4 1/2 Ton SUV SLT1 [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] TK10906 &5SA GMC Yukon XL Denali 4X4 1/2 Ton SUV [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] TK20906 &1SA GMC Yukon XL 4X4 Commercial 3/4 Ton SUV [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] TK20906 &3SA GMC Yukon XL 4X4 3/4 Ton SUV SLE1 [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] TK20906 &4SA GMC Yukon XL 4X4 3/4 Ton SUV SLT1 [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] General Motors, LLC By: /s/ Edward Peper, Jr. Date: 9/28/2012 Name: Edward Peper, Jr. Title: U.S. Vice President, Fleet and Commercial Sales By: /s/ Edward Toporzycki Date: 9/27/2012 Name: Edward Toporzycki Title: CFO, Executive Director, U.S. Sales and Marketing Operations Avis Budget Car Rental, LLc By: /s/ Michael Schmidt Date:` 10/1/2012 Name: Michael Schmidt Title: Senior VP, Fleet Services 2 CY 12 PROD CY 13PROD 2otal Make Model MAY JUNE JULY AUG SEP OCT NOV DEC Subtotal JAN FEB MAR APR MAY JUN JUL Subtotal BUICK ENCLAVE [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] BUICK ENCORE [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] BUICK LACROSSE [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] BUICK REGAL [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] BUICK VERANO [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] CADILLAC ATS [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] CADILLAC CTS [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] CADILLAC ESCALADE [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] CADILLAC SRX [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] CADILLAC XTS [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] CHEVROLET CAMAROCOUPE [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] CHEVROLET CAMARO CVT-INC [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] CHEVROLET CAPTIVA [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] CHEVROLET CORVETTE [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] CHEVROLET CRUZE [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] CHEVROLET EQUINOX [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] CHEVROLET EXPRESS [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] CHEVROLET IMPALA [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] CHEVROLET MALIBU [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] CHEVROLET SILVERADO [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] CHEVROLET SONIC [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] CHEVROLET SPARK [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] CHEVROLET SUBURBAN [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] CHEVROLET TAHOE [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] CHEVROLET TRAVERSE [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] CHEVROLET VOLT [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] GMC ACADIA [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] GMC SAVANA [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] GMC SIERRA [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] GMC TERRAIN [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] GMC YUKON [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] GMC YUKON XL [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] TOTAL [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] Vehicle Line Mix [REDACTED] [REDACTED] Minimum Equipment [REDACTED] Inv. Credit [REDACTED] [REDACTED] Adjustment Enclave [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] Encore [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] LaCrosse [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] Regal [REDACTED] [REDACTED] [REDACTED] Verano [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] ATS [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] CTS - Sedan [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] CTS - Coupe [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] CTS - Wagon [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] Escalade [REDACTED] [REDACTED] [REDACTED] SRX [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] XTS [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] Camaro [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] Camaro Convertible [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] Corvette [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] Cruze [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] Impala [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] Malibu [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] Sonic [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] Spark [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] Volt [REDACTED] Avalanche [REDACTED] [REDACTED] [REDACTED] Captiva [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] Equinox [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] Express [REDACTED] [REDACTED] [REDACTED] Silverado [REDACTED] [REDACTED] [REDACTED] Suburban [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] Tahoe [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] Traverse [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] Acadia [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] Savana [REDACTED] [REDACTED] [REDACTED] Sierra [REDACTED] [REDACTED] [REDACTED] Terrain [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] Yukon [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] Yukon XL [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED] Totals Attachment 3 Attachment 3 Attachment 3 Attachment 4 2 PAYMENT TERMS AND CALENDAR 1. GM will pay the pro rata portion of the matrix money on the fourth Thursday of the month following vehicle delivery and receipt of an electronic media transmission to GM’s Remarketing Information System (RIMS) by the second Friday of the month.An electronic media transmission received after the second Friday of the month will be paid by the fourth Thursday of the following month.If the fourth Thursday is a banking holiday, funds will be received the next banking day.Application for this incentive must be made no later than December 31, 2013.A complete schedule of due dates and payment dates is detailed in Attachment 4, Page 2. 2. The agreed to volume and mix requirements in Attachment 3 and/or 2A are subject to adjustments with General Motors prior approval.Should GM agree to an adjustment, changes will be reflected on a quarterly basis and a revision to Attachment 3 and/or 2A will be issued and signed by both parties.Actual approved volumes and contractual stated volumes can vary based on the timing of contractual updates.Any payments received prior to attaining the indicated volume will be returnable to GM at the close of the model year should the volume not be attained.Any pro rata monthly payment processed in error on volume not approved by GM can be charged back through the open account the following month at GM discretion. 3. It is understood that the payment of the per unit amount due to the Rental Company is based upon achieving the agreed to volume and mix requirements in Attachment 3 and/or 2A.In the event that agreed number of vehicles at the agreed mix is not fulfilled, all payments made by GM will be reimbursed to GM on demand. Such reimbursement shall be GM’s sole remedy for the Rental Company’s failure to purchase or lease the agreed number of vehicles.The Rental Company shall be jointly and severely liable for such reimbursement. Page 1 of 2 Attachment 4 Page 2 of 2 Attachment 5 2& PROMOTION GUIDELINES 1. In all mediums, the phrase “X Rental Company features GM vehicles” must be stated in copy size type, and not in disclaimer size type.In print this translates to no smaller than 10 pt. type, and for TV the copy should be larger than the network standard for legal disclaimers of 22 scan lines. 2. Please note that the phrase must use the word “vehicles” and not “cars.” 3. In TV, the phrase must be on the screen long enough for an average person to notice and read it. For reference purposes, the network standard for the length of time a legal disclaimer must be on the screen is three seconds for the first line and one second for the following lines.Obviously, we would want to be on longer than this if possible. 4. A full shot of the vehicle must be displayed, particularly in TV ads.We prefer to have our vehicles identifiable by sight as well as in print. 5. All vehicles must be identified by manufacturer and nameplate, i.e. Chevrolet Malibu, in print next to the vehicle, as well as in any accompanying copy. 6. In TV spots, the same identification must be in print or given verbally. 7. All vehicles used in rental car spots must be stock vehicles, with no alterations. 8. Any person in a moving vehicle must be shown with their seatbelt on.This point is non-negotiable. GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000 2ental Agreement, Attachment 5 Attachment 6 Equipment & Service Notification All new vehicles, except Cadillac, that include OnStar, and are ordered using a daily rental order-type, will be eligible for six months of OnStar Service commencing with the reported new vehicles delivery date.All Cadillac models will continue to be eligible for one year of service.For daily rental applications, an OnStar blue button press may be handled by a recorded message or a live advisor. Specific processes for managing services like remote door unlocks, stolen vehicle assistance and assuring rental privacy are either already in place with the rental company or will be established upon request. OnStar equipped vehicles have stolen Vehicle Slowdown capability that enables OnStar to slow down a stolen vehicle remotely to assist authorities in its recovery.OnStar equipped vehicles also have “Remote Ignition Block” capability that enables OnStar to inhibit the ability to start the vehicle. Daily rental car company acknowledges and agrees that all OnStar service shall be subject to OnStar’s Terms and Conditions and Privacy Statement, which are located at www.onstar.com or by contacting OnStar at 888-4ONSTAR. Further, the daily rental company agrees to include, at the first available opportunity, the following or other approved language in the rental contract to describe OnStar services that may be available: "If my rental vehicle has active OnStar equipment, I authorize the provision of OnStar services, acknowledge system and service limitations, warranty exclusions, privacy considerations, and the application of other relevant provisions in the OnStar Terms and Conditions and Privacy Statement, and agree to the release of vehicle information as required by law.Further details are available at OnStar.com or by contacting OnStar at www.onstar.com or at 888-4ONSTAR." GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000 2ental Agreement, Attachment 6 Attachment 7 LONG TERM SUPPLY AGREEMENT MODEL YEARS [REDACTED] 1. GM shall extend the terms and conditions of GM’s 2013 Model Year Daily Rental Purchase Program (refer Attachment 1) for model years [REDACTED].GM is entitled to place “new” models (as defined by GM) on any of the purchase percentage tiers or create a new tier.Additionally, GM is entitled to shift vehicles only to higher percentage tiers, (e.g. shift from tier 1 to tier 2, thus lowering ABG’s vehicle depreciation cost). 2. GM reserves the right to revise depreciation rates on any Daily Rental Purchase Program in the [REDACTED] model year. 3. GM shall commit to ABG the availability of daily rental vehicles under any or all of the following purchase programs: VX7, VN9, and YT2 for model years [REDACTED]. GM and ABG agree that all volumes purchased under the VX7 program will be combined with VN9 and YT2 volumes toward the overall volume commitment, and for model year volume bonus payments. 4. GM and ABG shall mutually agree to the following:. a. Vehicle mix and production timing b. Volume and mix of vehicles within purchase programs (VN9, YT2 and VX7) GM Global Headquarters at the Renaissance Center~ ~ Detroit, MI 48265-1000 ~ 313-665-1137
